Exhibit 10(i)A(1)

 

EXECUTION COPY

 

AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

DATED AS OF APRIL 4, 2003

 

AMONG

 

ACUITY BRANDS, INC.,

 

THE SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Administrative Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent             

 

--------------------------------------------------------------------------------

 

BANC ONE CAPITAL MARKETS, INC.,

as Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------

 

SIDLEY AUSTIN BROWN & WOOD

Bank One Plaza

10 South Dearborn Street

Chicago, Illinois 60603



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 

Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

  

1

   

1.1.

 

Certain Defined Terms

  

1

   

1.2.

 

References

  

19

   

1.3.

 

Supplemental Disclosure

  

19

ARTICLE II THE CREDITS

  

20

   

2.1.

 

Commitment

  

20

   

2.2.

 

[Reserved].

  

20

   

2.3.

 

Required Payments; Termination.

  

20

       

2.3.1.

  

Required Payments

  

20

       

2.3.2.

  

Termination

  

20

   

2.4.

 

Revolving Loans

  

20

   

2.5.

 

Types of Advances

  

20

   

2.6.

 

Facility Fee; Utilization Fee; Reductions in Aggregate Commitment

  

20

       

2.6.1.

  

Facility Fee

  

20

       

2.6.2.

  

Utilization Fee

  

21

       

2.6.3.

  

Reductions in Aggregate Commitment

  

21

   

2.7.

 

Minimum Amount of Each Advance

  

21

   

2.8.

 

Optional Principal Payments

  

21

   

2.9.

 

Method of Selecting Types and Interest Periods for New Advances.

  

21

       

2.9.1.

  

Method of Selecting Types and Interest Periods for New Advances

  

21

       

2.9.2.

  

Method of Borrowing

  

22

   

2.10.

 

Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default

  

22

   

2.11.

 

Changes in Interest Rate, etc .

  

23

 

   

I

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

2.12.

  

Rates Applicable After Default

  

23

   

2.13.

  

Method of Payment

  

23

   

2.14.

  

Noteless Agreement; Evidence of Indebtedness.

  

24

   

2.15.

  

Telephonic Notices

  

24

   

2.16.

  

Interest Payment Dates; Interest and Fee Basis

  

25

   

2.17.

  

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

  

25

   

2.18.

  

Lending Installations

  

25

   

2.19.

  

Non-Receipt of Funds by the Administrative Agent

  

25

   

2.20.

  

Replacement of Lender

  

26

   

2.21.

  

[Reserved].

  

26

   

2.22.

  

Subsidiary Borrowers

  

27

   

2.23.

  

Extension of Revolving Loan Termination Date

  

27

   

2.24.

  

Increase of Commitments.

  

28

   

2.25.

  

Interest

  

30

ARTICLE III YIELD PROTECTION; TAXES

  

31

   

3.1.

  

Yield Protection

  

31

   

3.2.

  

Changes in Capital Adequacy Regulations

  

32

   

3.3.

  

Availability of Types of Advances

  

32

   

3.4.

  

Funding Indemnification

  

32

   

3.5.

  

Taxes.

  

33

   

3.6.

  

Lender Statements; Survival of Indemnity

  

35

   

3.7.

  

Mitigation of Obligations

  

35

ARTICLE IV CONDITIONS PRECEDENT

  

36

   

4.1.

  

Initial Closing

  

36

   

4.2.

  

Each Credit Extension

  

37

 

 

   

II

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

4.3.

  

Initial Advance to Each New Subsidiary Borrower

  

38

   

4.4.

  

Effectiveness of this Agreement

  

38

ARTICLE V REPRESENTATIONS AND WARRANTIES

  

39

   

5.1.

  

Existence and Standing

  

39

   

5.2.

  

Authorization and Validity

  

39

   

5.3.

  

No Conflict; Government Consent

  

39

   

5.4.

  

Financial Statements

  

40

   

5.5.

  

Material Adverse Change

  

40

   

5.6.

  

Taxes

  

40

   

5.7.

  

Litigation and Contingent Obligations

  

40

   

5.8.

  

Subsidiaries

  

40

   

5.9.

  

Accuracy of Information

  

40

   

5.10.

  

Regulation U

  

41

   

5.11.

  

Material Agreements

  

41

   

5.12.

  

Compliance With Laws

  

41

   

5.13.

  

Ownership of Properties

  

41

   

5.14.

  

ERISA; Foreign Pension Matters

  

41

   

5.15.

  

Plan Assets; Prohibited Transactions

  

41

   

5.16.

  

Environmental Matters.

  

42

   

5.17.

  

Investment Company Act

  

42

   

5.18.

  

Public Utility Holding Company Act

  

42

   

5.19.

  

Insurance

  

42

   

5.20.

  

Solvency

  

43

ARTICLE VI COVENANTS

  

43

   

6.1.

  

Reporting

  

43

 

   

III

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

6.2.

 

Use of Proceeds

  

44

   

6.3.

 

Notice of Default

  

45

   

6.4.

 

Conduct of Business

  

45

   

6.5.

 

Taxes

  

45

   

6.6.

 

Insurance

  

45

   

6.7.

 

Compliance with Laws; Maintenance of Plans

  

45

   

6.8.

 

Maintenance of Properties

  

46

   

6.9.

 

Inspection; Keeping of Books and Records.

  

46

   

6.10.

 

Addition of Guarantors

  

46

   

6.11.

 

Subsidiary Indebtedness

  

47

   

6.12.

 

Consolidations and Mergers; Permitted Acquisitions.

  

47

       

6.12.1.

  

Consolidations and Mergers

  

47

       

6.12.2.

  

Permitted Acquisitions

  

48

   

6.13.

 

Liens

  

49

   

6.14.

 

Transactions with Affiliates

  

50

   

6.15.

 

Financial Contracts

  

51

   

6.16.

 

ERISA

  

51

   

6.17.

 

Environmental Compliance

  

51

   

6.18.

 

Financial Covenants.

  

51

       

6.18.1.

  

Maximum Leverage Ratio

  

51

       

6.18.2.

  

Minimum Interest Expense Coverage Ratio

  

52

ARTICLE VII DEFAULTS

  

52

   

7.1.

 

Breach of Representations or Warranties

  

52

   

7.2.

 

Failure to Make Payments When Due

  

52

   

7.3.

 

Breach of Covenants

  

52

 

   

VI

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

7.4.

  

Other Breaches

  

52

   

7.5.

  

Default as to Other Indebtedness.

  

53

   

7.6.

  

Voluntary Bankruptcy; Appointment of Receiver; Etc.

  

53

   

7.7.

  

Involuntary Bankruptcy; Appointment of Receiver; Etc.

  

53

   

7.8.

  

Judgments

  

54

   

7.9.

  

Unfunded Liabilities

  

54

   

7.10.

  

Other ERISA Liabilities

  

54

   

7.11.

  

Environmental Matters

  

54

   

7.12.

  

Change in Control

  

54

   

7.13.

  

Receivables Purchase Document Events

  

55

   

7.14.

  

Guarantor Revocation

  

55

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

  

55

   

8.1.

  

Acceleration.

  

55

   

8.2.

  

Amendments

  

55

   

8.3.

  

Preservation of Rights

  

56

ARTICLE IX JOINT AND SEVERAL OBLIGATIONS

  

57

   

9.1.

  

Joint and Several Liability

  

57

   

9.2.

  

Primary Obligation; Waiver of Marshalling

  

57

   

9.3.

  

Financial Condition of Borrowers

  

57

   

9.4.

  

Continuing Liability

  

57

   

9.5.

  

Additional Waivers

  

58

   

9.6.

  

Settlements or Releases

  

58

   

9.7.

  

No Election

  

58

   

9.8.

  

Joint Loan Account

  

58

   

9.9.

  

Apportionment of Proceeds of Loans

  

59

 

   

V

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

9.10.

  

The Administrative Agent and Lenders Held Harmless

  

59

   

9.11.

  

Borrowers’ Integrated Operations

  

59

ARTICLE X GENERAL PROVISIONS

  

59

   

10.1.

  

Survival of Representations

  

59

   

10.2.

  

Governmental Regulation

  

59

   

10.3.

  

Headings

  

60

   

10.4.

  

Entire Agreement

  

60

   

10.5.

  

Several Obligations; Benefits of this Agreement

  

60

   

10.6.

  

Expenses; Indemnification.

  

60

   

10.7.

  

Numbers of Documents

  

61

   

10.8.

  

Accounting

  

61

   

10.9.

  

Severability of Provisions

  

61

   

10.10.

  

Nonliability of Lenders

  

62

   

10.11.

  

Confidentiality

  

62

   

10.12.

  

Lenders Not Utilizing Plan Assets

  

63

   

10.13.

  

Nonreliance

  

63

   

10.14.

  

Disclosure

  

63

   

10.15.

  

Subordination of Intercompany Indebtedness

  

63

   

10.16.

  

No Novation

  

64

ARTICLE XI THE AGENTS

  

64

   

11.1.

  

Appointment; Nature of Relationship

  

64

   

11.2.

  

Powers

  

65

   

11.3.

  

General Immunity

  

65

   

11.4.

  

No Responsibility for Loans, Recitals, etc.

  

65

   

11.5.

  

Action on Instructions of Lenders

  

65

 

   

VI

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

11.6.

 

Employment of Agents and Counsel

  

66

   

11.7.

 

Reliance on Documents; Counsel

  

66

   

11.8.

 

Agents’ Reimbursement and Indemnification

  

66

   

11.9.

 

Notice of Default

  

66

   

11.10.

 

Rights as a Lender

  

67

   

11.11.

 

Lender Credit Decision

  

67

   

11.12.

 

Successor Agents

  

67

   

11.13.

 

Agent and Arranger Fees

  

68

   

11.14.

 

Delegation to Affiliates

  

68

   

11.15.

 

Release of Guarantors

  

68

ARTICLE XII SETOFF; RATABLE PAYMENTS

  

68

   

12.1.

 

Setoff

  

68

   

12.2.

 

Ratable Payments

  

69

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

  

69

   

13.1.

 

Successors and Assigns; Designated Lenders.

  

69

       

13.1.1.

  

Successors and Assigns

  

69

       

13.1.2.

  

Designated Lenders.

  

69

   

13.2.

 

Participations.

  

71

       

13.2.1.

  

Permitted Participants; Effect

  

71

       

13.2.2.

  

Voting Rights

  

71

       

13.2.3.

  

Benefit of Setoff

  

71

   

13.3.

 

Assignments.

  

71

       

13.3.1.

  

Permitted Assignments

  

71

       

13.3.2.

  

Effect; Effective Date

  

72

       

13.3.3.

  

The Register

  

72

 

   

VII

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

   

13.4.

  

Dissemination of Information

  

73

   

13.5.

  

Tax Treatment

  

73

ARTICLE XIV NOTICES

  

73

   

14.1.

  

Notices

  

73

   

14.2.

  

Change of Address

  

73

ARTICLE XV COUNTERPARTS

  

74

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

  

74

   

16.1.

  

CHOICE OF LAW

  

74

   

16.2.

  

CONSENT TO JURISDICTION

  

74

   

16.3.

  

WAIVER OF JURY TRIAL

  

74

 

   

VIII

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

EXHIBITS

         

Exhibit A

  

-

  

Forms of Opinions

Exhibit B

  

-

  

Form of Compliance Certificate

Exhibit C

  

-

  

Form of Assignment Agreement

Exhibit D

  

-

  

Form of Loan/Credit Related Money Transfer Instruction

Exhibit E

  

-

  

Form of Promissory Note (if requested)

Exhibit F

  

-

  

List of Closing Documents

Exhibit G

  

-

  

Form of Designation Agreement

Exhibit H

  

-

  

Form of Guaranty

Exhibit I

  

-

  

Form of Assumption Letter

Exhibit J

  

-

  

Form of Commitment and Acceptance

         

SCHEDULES

Pricing Schedule

Commitment Schedule

Schedule 1.1

  

-

  

Subsidiary Borrowers

Schedule 5.5

  

-

  

Certain Disclosures

Schedule 5.8

  

-

  

Subsidiaries

Schedule 5.16

  

-

  

Environmental Matters

Schedule 6.11

  

-

  

Existing Indebtedness

Schedule 6.13

  

-

  

Existing Liens

 

   

IX

 

Sidley Austin Brown & Wood



--------------------------------------------------------------------------------

AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

This Amended and Restated 364-Day Revolving Credit Agreement, dated as of April
4, 2003, is entered into among ACUITY BRANDS, INC., a Delaware corporation,
ACUITY LIGHTING GROUP, INC., a Delaware corporation, ACUITY SPECIALTY PRODUCTS
GROUP, INC., a Delaware corporation, and one or more other Subsidiary Borrowers
from time to time parties hereto (whether now existing or hereafter formed), the
institutions from time to time parties hereto as Lenders (whether by execution
of this Agreement or an assignment pursuant to Section 13.3), BANK ONE, NA, a
national banking association having its principal office in Chicago, Illinois,
as Administrative Agent and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent to amend and restate the Existing Credit Agreement (as defined herein)
and, from and after the Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety. The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Certain Defined Terms. As used in this Agreement:

 

“Accounting Changes” is defined in Section 10.8 hereof.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership, limited
liability company or any Person.

 

“Administrative Agent” means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Revolving Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of twenty percent (20%) or more of any class of



--------------------------------------------------------------------------------

voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” means any of the Administrative Agent or the Syndication Agent, as
appropriate, and “Agents” means, collectively, the Administrative Agent and the
Syndication Agent.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
initial Aggregate Commitment is Ninety Two Million Five Hundred Thousand and
00/100 Dollars ($92,500,00).

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Amended and Restated 364-Day Revolving Credit Agreement,
as it may be amended, restated, supplemented or otherwise modified and as in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, however, that except as provided in
Section 10.8, with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the Closing Date, applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 5.4
hereof.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.

 

“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Aggregate Commitment at such time as
set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Utilization Fee Rate” means, at any time, the percentage rate per
annum at which Utilization Fees accrue on the Aggregate Outstanding Credit
Exposure at such time as set forth in the Pricing Schedule.

 

“Arranger” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

   

2

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” is defined in Section 13.3.1.

 

“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Administrative Agent and the Lenders, and acknowledged by the Administrative
Agent, in substantially the form of Exhibit I hereto, pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.

 

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, or treasurer of the Company, acting
singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Borrower” means, as applicable, any of the Company or any of the Subsidiary
Borrowers, together with their respective permitted successors and assigns, and
“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.1.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago,
Illinois for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Buying Lender” is defined in Section 2.24.2.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other

 

   

3

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

equivalents (however designated) of corporate stock, (iii) in the case of a
partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Cash Equivalent Investments” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any investment grade commercial bank having, or which is the
principal banking subsidiary of an investment grade bank holding company
organized under the laws of the United States, any State thereof, the District
of Columbia or any foreign jurisdiction having capital, surplus and undivided
profits aggregating in excess of $500,000,000, with maturities of not more than
one year from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (ii) above, provided that such
repurchase obligations are secured by a first priority security interest in such
underlying securities which have, on the date of purchase thereof, a fair market
value of at least 100% of the amount of the repurchase obligations, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 by S&P or P-1 by Moody’s and in each case maturing not more than 270
days after the date of acquisition by such Person, (v) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (iv) above, and (vi)
demand deposit accounts maintained in the ordinary course of business.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of thirty percent (30%) or more of the
outstanding shares of voting stock of the Company; or (ii) the majority of the
Board of Directors of the Company fails to consist of Continuing Directors.

 

“Closing Date” means April 8, 2002, which is the date of the Existing Credit
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Combined Balance Sheets” means the audited combined balance sheets of the
Company and its Subsidiaries as of August 31, 2001, a copy of which is attached
to the Form 10.

 

“Combined Commitment” means the sum of (i) the Aggregate Commitment hereunder
plus (ii) the “Aggregate Commitment” under and as defined in the 3-Year Credit
Agreement.

 

“Combined Utilized Amount” means, for any date, the sum of (i) the Aggregate
Outstanding Credit Exposure as of such date, plus (ii) the “Aggregate
Outstanding Credit Exposure” as of such date under (and as defined in) the
3-Year Credit Agreement.

 

   

4

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to a Borrower in an aggregate amount not exceeding the amount
set forth on the Commitment Schedule or in an Assignment Agreement executed
pursuant to Section 13.3, as it may be modified as a result of any assignment
that has become effective pursuant to Section 13.3.2 or as otherwise modified
from time to time pursuant to the terms hereof.

 

“Commitment Increase Notice” is defined in Section 2.24.1.

 

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Effective Date attached hereto and identified as such.

 

“Commitment Termination Date” means the earlier to occur of (i) the Revolving
Loan Termination Date, and (ii) the date the Aggregate Commitment is reduced to
zero or otherwise terminated pursuant to the terms hereof, including, without
limitation, pursuant to Sections 2.3 and 2.6 and Article VIII hereof.

 

“Company” means Acuity Brands, Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).

 

“Consolidated Net Income” means, with reference to any period, the net after-tax
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with Agreement
Accounting Principles, excluding minority interests and including only dividends
actually received by the Company from any entity which is not a Subsidiary.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

 

“Consolidated Total Assets” means the total amount of all assets of the Company
and its consolidated Subsidiaries, and including amounts attributable to
minority interests in Affiliates of the Company to the extent deducted in
calculating the Consolidated Total Assets of the Company and its Subsidiaries
but only to the extent such Affiliate shall be a Guarantor hereunder, calculated
on a consolidated basis as of such time in accordance with Agreement Accounting
Principles.

 

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.

 

“Contractual Obligation” means, for any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

   

5

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“Credit Extension” means the making of an Advance hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance.

 

“Default” means an event described in Article VII.

 

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to Section
13.1.2.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1.2.

 

“Designation Agreement” is defined in Section 13.1.2.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Revolving Loan Termination Date.

 

“DOL” means the United States Department of Labor and any successor department
or agency.

 

“Dollars” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.

 

“EBIT” means, for any period for the Company and its consolidated Subsidiaries,
the sum of the amounts for such period, without duplication, calculated in each
case in accordance with Agreement Accounting Principles, of (i) Net Income, plus
(ii) Interest Expense to the extent deducted in computing Net Income, plus (iii)
charges against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iv) any other non-recurring non-cash
charges to the extent deducted in computing Net Income, plus (v) non-cash
expenses associated with the Company’s restricted stock program, minus (vi) any
non-recurring non-cash credits to the extent added in computing Net Income.

 

“EBITDA” means, for any period for the Company and its consolidated
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without

 

   

6

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Net Income.

 

“Effective Commitment Amount” is defined in Section 2.24.1.

 

“Effective Date” means April 7, 2003.

 

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by a
Lender or an Affiliate of a Lender and (i) is organized under the laws of the
United States of America or any state thereof, (ii) is engaged primarily in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or the
equivalent thereof by Moody’s.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at a Eurodollar Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on Reuters Screen FRBD as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars as reported as of 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period by
any other generally recognized financial information service selected by the
Administrative Agent, and having a maturity equal to such Interest Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which Bank One or one of its affiliate
bank offers to place deposits in Dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such

 

   

7

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Interest Period, in the approximate amount of Bank One’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Revolving Loan which, except as otherwise provided in
Section 2.12, bears interest at a Eurodollar Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and each Agent, taxes imposed on its overall net income, and
franchise or branch office taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or Agent is incorporated or organized or any
political combination or subdivision or taxing authority thereof or (ii) the
jurisdiction in which such Agent’s or Lender’s principal executive office or
such Lender’s applicable Lending Installation is located or in which, other than
as a result of the transaction evidenced by this Agreement, such Agent or Lender
otherwise is, or at any time was, engaged in business (or any political
combination or subdivision or taxing authority thereof).

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” means that certain 364-Day Revolving Credit
Agreement dated as of April 8, 2002 among the Borrowers, the lenders parties
thereto, and Bank One, NA, as administrative agent, as the same has been
amended, restated, supplemented or otherwise modified from time to time.

 

“Extension Request” is defined in Section 2.23.

 

“Facility Fee” is defined in Section 2.6.1.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates, forward rates or commodity prices, including, but not limited
to, interest rate swap or exchange agreements, forward currency exchange

 

   

8

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

agreements, interest rate cap or collar protection agreements, forward rate
currency, interest rate options puts or warrants.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i)
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Revolving Loan or portion thereof, which, except as
otherwise provided in Section 2.12, bears interest at the Floating Rate.

 

“Foreign Pension Plan” means any employee benefit plan as described in Section
3(3) of ERISA for which the Company or any member of its Controlled Group is a
sponsor or administrator and which (i) is maintained or contributed to for the
benefit of employees of the Company, any of its respective Subsidiaries or any
member of its Controlled Group, (ii) is not covered by ERISA pursuant to Section
4(b)(4) of ERISA, and (iii) under applicable local law, is required to be funded
through a trust or other funding vehicle.

 

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

 

“Form 10” means the Form 10 General Report for Registration of Securities
Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 filed
on July 3, 2001 by the Company (File No. 0001144215) with the Commission in
connection with the Spin-Off, together with all exhibits and appendices thereto,
as amended prior to the Closing Date.

 

“Guarantor” means the Company and each Material Subsidiary of the Company (other
than an SPV) that is a Domestic Subsidiary as of the Closing Date and each other
Subsidiary that has become a guarantor of the Obligations hereunder in
accordance with the terms of Section 6.10.

 

“Guaranty” means that certain Guaranty (and any and all supplements thereto)
executed from time to time by each Guarantor (other than the Company) in favor
of the Administrative Agent for the benefit of itself and the Lenders, in
substantially the form of Exhibit H attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Indebtedness” of a Person means, without duplication, (a) Indebtedness For
Borrowed Money and (b) any other obligation or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person (other than current
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade).

 

“Indebtedness For Borrowed Money” of a Person means, without duplication, (a)
the obligations of such Person (i) for borrowed money or which has been incurred
in connection with the acquisition of property or assets (other than current
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (ii) under or

 

   

9

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

with respect to notes payable and drafts accepted which represent extensions of
credit (whether or not representing obligations for borrowed money) to such
Person, (iii) constituting reimbursement obligations with respect to letters of
credit issued for the account of such Person or (iv) for the deferred purchase
price of property or services (other than current accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (b) the Indebtedness For Borrowed Money of others, whether or not
assumed, secured by Liens on property of such Person or payable out of the
proceeds of, or production from, property or assets now or hereafter owned or
acquired by such Person, (c) the Capitalized Lease Obligations of such Person,
(d) the obligations of such Person under guaranties by such Person of any
Indebtedness For Borrowed Money (other than obligations for borrowed money
incurred to finance the purchase of property leased to such Person pursuant to a
Capitalized Lease of such Person) of any other Person, (e) all Receivable
Facility Attributed Indebtedness of such Person, (f) all Off-Balance Sheet
Liabilities of such Person, and (g) all Disqualified Stock.

 

“Interest Expense” means, for any period for any group of Persons, the total
gross interest expense of such group of Persons, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt discount and net payments (if any)
pursuant to Financial Contracts relating to interest rate protection, all as
determined on a consolidated basis in conformity with Agreement Accounting
Principles.

 

“Interest Expense Coverage Ratio” is defined in Section 6.18.2.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of seven
days or one, two, three or six months or such other period agreed to by the
Lenders and the Borrowers, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date seven days or
one, two, three or six months or such other agreed upon period thereafter,
provided, however, that if there is no such numerically corresponding day in
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period, such Interest Period shall end on the last Business Day of
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“IRS” means the United States Internal Revenue Service and any successor agency.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lender Increase Notice” is defined in Section 2.24.1.

 

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
signature pages hereof, or on the

 

   

10

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

administrative information sheets provided to the Administrative Agent in
connection herewith, or on a Schedule or otherwise selected by such Lender or
Agent pursuant to Section 2.18.

 

“Leverage Ratio” is defined in Section 6.18.1.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

 

“Loan Documents” means this Agreement, the Guaranty, each Assumption Letter
executed hereunder, and all other documents, instruments, notes (including any
Notes issued pursuant to Section 2.14 (if requested)) and agreements executed in
connection herewith or therewith or contemplated hereby or thereby, as the same
may be amended, restated or otherwise modified and in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operations or properties of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Company or any of its
Subsidiaries to perform its respective obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agents or the Lenders thereunder.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Material Subsidiary” means each Borrower (other than the Company) and any other
Subsidiary of the Company that at any time has (i) assets with a total book
value equal to or greater than five percent (5%) of the aggregate book value of
the Consolidated Total Assets of the Company and its Subsidiaries or (ii)
Consolidated Net Worth that is equal to or greater than five percent (5%) of the
Consolidated Net Worth of the Company and its Subsidiaries, or (iii) assets that
contributed five percent (5%) or more of the Company’s Consolidated Net Income,
in each case as reported in the most recent annual audited financial statements
delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the delivery
of the first of such annual audited financial statements, as reported in the
Combined Balance Sheets).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” is defined in the Pricing Schedule.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of its
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Income” means, for any period for any group of Persons, the net earnings
(or loss) after taxes of such group of Persons on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

 

   

11

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.14.

 

“NSI” means National Service Industries, Inc., a Delaware corporation.

 

“Obligations” means all Revolving Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers to any of the Agents,
any Lender, the Arranger, any affiliate of the Agents, any Lender, the Arranger,
or any indemnitee under the provisions of Section 10.6 or any other provisions
of the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document.

 

“Off-Balance Sheet Liability” of a Person means (i) Receivables Facility
Attributed Indebtedness and any repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or any
other obligation of the Company or such transferor to purchasers/transferees of
interests in Receivables or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
financing lease or Synthetic Lease or “tax ownership operating lease”
transaction entered into by such Person, including any Synthetic Lease
Obligations, or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iv) Operating Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Originator” means the Company and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Revolving Loans outstanding at such time.

 

“Participants” is defined in Section 13.2.1.

 

   

12

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Payment Date” means the last day of each March, June, September and December
and the Commitment Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” is defined in Section 6.12.2.

 

“Permitted Liens” means the Liens expressly permitted under clauses (i) through
(xv) of Section 6.13.

 

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer (including the grant
of Liens) by a SPV to (a) purchasers of, lenders on or other investors in such
Receivables and Related Security (or interests therein) or (b) any other Person
(including a SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred such Receivables and Related Security (or
interests therein including Liens), in each case pursuant to and in accordance
with the terms of the Receivables Purchase Documents.

 

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, and (iii) does not rank at the time
of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee benefit plan which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Company or any member of its Controlled Group may have any liability.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin,
Applicable Facility Fee Rate and Applicable Utilization Rate attached hereto
identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Proposed New Lender” is defined in Section 2.24.1.

 

   

13

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the sum of the Aggregate Outstanding Credit Exposure
at such time.

 

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any Capital Stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.

 

“Purchasers” is defined in Section 13.3.1.

 

“Receivable(s)” means and includes all of applicable Originator’s or SPV’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security, contracts, books and
records, and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

 

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

 

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Company and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

 

“Receivables Purchase Documents” means any series of receivables purchase or
sale, credit or servicing agreements generally consistent with terms contained
in comparable structured finance transactions pursuant to which an Originator or
Originators sell or transfer to SPVs all of their respective right, title and
interest in and to certain Receivables and Related Security for further sale or
transfer (or granting of Liens) to other purchasers of or investors in

 

   

14

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

such assets or interests therein (and the other documents, instruments and
agreements executed in connection therewith), as any such agreements may be
amended, restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.

 

“Receivables Purchase Financing” means any financing consisting of a
securitization facility made available to the Company or any of its consolidated
Subsidiaries, whereby the Receivables and Related Security (or interests
therein) of the Originators are transferred to one or more SPVs, and thereafter
to certain investors (or are used as collateral to enable one or more SPVs to
obtain loans from certain investors), pursuant to the terms and conditions of
the Receivables Purchase Documents.

 

“Redeemable Preferred Stock” means, for any Person, any preferred stock issued
by such Person which is at any time prior to the Commitment Termination Date
either (i) mandatorily redeemable (by required sinking fund or similar payments
or otherwise) or (ii) redeemable at the option of the holder thereof.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having fifty-one percent (51%)
or more of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated,

 

   

15

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Lenders in the aggregate holding fifty-one percent (51%) or more of the
Aggregate Outstanding Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

“Response Date” is defined in Section 2.23.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

 

“Revolving Loan Termination Date” means April 2, 2004, or any later date as may
be specified as the Revolving Loan Termination Date in accordance with Section
2.23.

 

“Risk Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“S&P Rating” is defined in the Pricing Schedule.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Selling Lender” is defined in Section 2.24.2.

 

“Settlement Date” is defined in Section 2.24.2.

 

“Single Employer Plan” means a Plan maintained by the Company or any member of
its Controlled Group for employees of the Company or any member of its
Controlled Group.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

 

(ii) it is then able and expects to be able to pay its debts as they mature; and

 

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and

 

   

16

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

 

“Spin-Off” means the distribution by NSI to its stockholders in a tax-free
transaction of all of the outstanding capital stock of the Company pursuant to
which the Company became a separate publicly-held corporation owned directly by
the stockholders of NSI to whom such distribution was made.

 

“Spin-Off Transactions” means the series of transactions contemplated by and
described in the Form 10, including, but not limited to the Spin-Off.

 

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Receivables Purchase Financing permitted under
the terms of this Agreement.

 

“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1(i) and (ii), as applicable, but
excluding any Redeemable Preferred Stock of the Company or any of its
consolidated Subsidiaries.

 

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.

 

“Subsidiary Borrower” means each of the Company’s Subsidiaries listed on
Schedule 1.1, and any other Subsidiaries of the Company duly designated by the
Company pursuant to Section 2.22 to request Credit Extensions hereunder, which
Subsidiary shall have delivered to the Administrative Agent an Assumption Letter
in accordance with Section 2.22 and such other documents as may be required
pursuant to this Agreement, in each case, together with its respective
successors and assigns, including a debtor-in-possession on behalf of such
Subsidiary Borrower.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (i) represents more than twenty percent (20%) of
the consolidated assets of the Company and its Subsidiaries as would be shown in
the consolidated financial statements of the Company and its Subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made, or
(ii) is responsible for providing more than twenty percent (20%) of the
Consolidated Net Income of the Company and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.

 

   

17

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Syndication Agent” means Wachovia Bank, National Association in its capacity as
the syndication agent for the Lenders pursuant to Article XI, and not in its
individual capacity as a Lender, and any successor Syndication Agent appointed
pursuant to Article XI.

 

“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a capital lease under Agreement
Accounting Principles, but that is treated as a financing under the Code.

 

“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Company or any of its Subsidiaries pursuant to a Synthetic Lease.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

 

“3-Year Credit Agreement” means that certain 3-Year Revolving Credit Agreement,
dated as of April 8, 2002, by and among the Company, the subsidiary borrowers
parties thereto, the lenders parties thereto, and Bank One, NA, as
administrative agent, as the same may be amended, restated, supplemented or
otherwise modified and as in effect from time to time.

 

“Transaction Documents” means the Loan Documents and the documents executed and
delivered by NSI, the Company or any of their respective Subsidiaries in
connection with the Spin-Off, including, without limitation, the Form 10.

 

“Transferee” is defined in Section 13.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Utilization Fee” is defined in Section 2.6.2.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

   

18

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled; provided that in the case of clause (i) or (ii) above, there shall
be excluded (x) directors’ qualifying shares, (y) nominal ownership interests in
Foreign Subsidiaries required to be held by third parties under the laws of the
foreign jurisdiction in which such Foreign Subsidiary is organized, or (z)
Disqualified Stock or Redeemable Preferred Stock.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

 

1.2. References. Any references to the Company’s Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder. All representations and warranties made on and
as of the Effective Date with respect to the Borrowers shall also be and be
deemed to include a reference to the Borrowers after taking into effect the
consummation of the Spin-Off.

 

1.3. Supplemental Disclosure. At any time at the reasonable request of the
Administrative Agent (which shall not be done more frequently than on a
quarterly basis in the absence of a Default) and at such additional times as the
Company determines, the Company shall supplement each schedule or representation
herein or in the other Loan Documents with respect to any matter hereafter
arising which, if existing or occurring at the Effective Date, would have been
required to be set forth as an exception to such representation or which is
necessary to correct any information in such representation which has been
rendered materially inaccurate thereby. Notwithstanding that any such supplement
to such representation may disclose the existence or occurrence of events, facts
or circumstances which are either prohibited by the terms of this Agreement or
any other Loan Documents or which result in the material breach of any
representation or warranty, such supplement to such representation shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Administrative Agent and the requisite number of
Lenders under Section 8.2, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

 

   

19

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

ARTICLE II

 

THE CREDITS

 

2.1. Commitment. From and including the Effective Date and prior to the
Commitment Termination Date, upon the satisfaction of the conditions precedent
set forth in Section 4.1, 4.2 and 4.3, as applicable, each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Loans to the Borrowers in Dollars from time to time in amounts
not to exceed in the aggregate at any one time outstanding of its Pro Rata Share
of the Available Aggregate Commitment; provided that at no time shall the
Aggregate Outstanding Credit Exposure hereunder exceed the Aggregate Commitment.
Subject to the terms of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans at any time prior to the Commitment Termination Date.
The Commitments to lend hereunder shall expire automatically on the Commitment
Termination Date.

 

2.2. [ Reserved].

 

2.3. Required Payments; Termination.

 

2.3.1. Required Payments. This Agreement shall be effective until the Commitment
Termination Date. Any outstanding Advances and all other unpaid Obligations
shall be paid in full by the Borrowers on the Commitment Termination Date.

 

2.3.2. Termination. Notwithstanding the termination of this Agreement on the
Commitment Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive and the
Administrative Agent shall be entitled to retain its security interest in and to
all existing and future collateral (if any).

 

2.4. Revolving Loans. Each Advance hereunder shall consist of Revolving Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.

 

2.5. Types of Advances. The Advances may be Revolving Loans consisting of
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Sections 2.9 and 2.10.

 

2.6. Facility Fee; Utilization Fee; Reductions in Aggregate Commitment.

 

2.6.1. Facility Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a facility fee (the “Facility Fee”) at a per annum
rate equal to the Applicable Facility Fee Rate on the average daily amount of
such Lender’s Commitment (regardless of usage) (or, from and after the
Commitment Termination Date, such Lender’s average daily Outstanding Credit
Exposure) from and including the Effective Date to and including the date on
which this Agreement is terminated in full and all Obligations hereunder

 

   

20

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

have been paid in full pursuant to Section 2.3, payable quarterly in arrears on
each Payment Date hereafter and until all Obligations hereunder have been paid
in full.

 

2.6.2. Utilization Fee. If the Combined Utilized Amount exceeds thirty-three and
one-third percent (33 1/3%) of the Combined Commitment hereunder (or, if all or
any part of the Combined Commitment has been terminated, the Combined Commitment
in effect immediately prior to such termination), the Borrowers will pay to the
Administrative Agent for the ratable benefit of the Lenders a utilization fee
(the “Utilization Fee”) at a per annum rate equal to the Applicable Utilization
Fee Rate on the Aggregate Outstanding Credit Exposure on such date, payable
quarterly in arrears on each Payment Date and on the date this Agreement is
terminated in full and all Obligations hereunder have been paid in full pursuant
to Section 2.3.

 

2.6.3. Reductions in Aggregate Commitment. The Borrowers may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in a
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), upon at least three (3) Business Days’ prior written notice to the
Administrative Agent of such reduction, which notice shall specify the amount of
any such reduction; provided, however, that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued Facility Fees shall be payable on the effective date of any
termination of all or any part of the obligations of the Lenders to make Credit
Extensions hereunder.

 

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $250,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

 

2.8. Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
of $1,000,000 or any integral multiple of $250,000 in excess thereof, upon prior
notice to the Administrative Agent at or before 12:00 noon (Chicago time) one
(1) Business Day prior to the date of such payment. The Borrowers may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon five (5) Business Days’ prior notice to the
Administrative Agent.

 

2.9. Method of Selecting Types and Interest Periods for New Advances.

 

2.9.1. Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time;
provided that there shall be no more than ten (10) Interest Periods in effect
with respect to all of the Revolving Loans at any time, unless such limit has
been waived by the Administrative Agent in its sole discretion. The applicable
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) not later than 10:00 a.m. (Chicago time) on the Borrowing Date of each
Floating Rate

 

   

21

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Advance, and three (3) Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

  (i)   the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii)   the aggregate amount of such Advance,

 

  (iii)   the Type of Advance selected, and

 

  (iv)   in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

2.9.2. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Revolving Loan or Revolving Loans, if any, not later than noon,
Chicago time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIV. Unless the Administrative Agent determines that any
applicable condition specified in Article IV has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address by
not later than 2:30 p.m. (Chicago time). Notwithstanding the foregoing
provisions of this Section 2.9.2, to the extent that a Revolving Loan made by a
Lender matures on the Borrowing Date of a requested Revolving Loan, such Lender
shall apply the proceeds of the Revolving Loan it is then making to the
repayment of principal of the maturing Revolving Loan.

 

2.10. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances shall
continue as Floating Rate Advances unless and until such Floating Rate Advances
are converted into Eurodollar Advances pursuant to this Section 2.10 or are
repaid in accordance with Section 2.8. Each Eurodollar Advance shall continue as
a Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Floating Rate Advance unless (x) such Eurodollar Advance is or was repaid
in accordance with Section 2.8 or (y) the applicable Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period or be
converted into a Floating Rate Advance. Subject to the terms of Section 2.7, the
Borrowers may elect from time to time to convert all or any part of an Advance
of any Type into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.10, no Advance may be converted or
continued as a Eurodollar Advance (except with the consent of the Required
Lenders) when any Default or Unmatured Default is continuing. The applicable
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least one (1) Business Day, in the case of a conversion into a Floating Rate
Advance, or three (3) Business Days, in the case of a conversion into or
continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:

 

   

22

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii)   the aggregate amount and Type of the Advance which is to be converted
or continued, and

 

  (iii)   the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.

 

Promptly after receipt of any Conversion/Continuation Notice, the Administrative
Agent shall provide the Lenders with notice thereof.

 

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.10, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the applicable Borrower’s
selections under Sections 2.9 and 2.10 and otherwise in accordance with the
terms hereof. No Interest Period may end after the Revolving Loan Termination
Date.

 

2.12. Rates Applicable After Default. During the continuance of a Default
(including the Borrowers’ failure to pay any Revolving Loan at maturity) the
Required Lenders may, at their option, by notice to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that the Advances, all fees or any other Obligations
hereunder shall bear interest at the Floating Rate plus 2% per annum, provided
that, during the continuance of a Default under Section 7.6 or 7.7, such
interest rate set forth above shall be applicable to all Credit Extensions,
Advances, fees and other Obligations hereunder without any election or action on
the part of the Administrative Agent or any Lender.

 

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by 12:00 noon (Chicago time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at such Lender’s address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of the Borrowers maintained

 

   

23

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

with Bank One or any of its Affiliates for each payment of principal, interest
and fees as it becomes due hereunder.

 

2.14. Noteless Agreement; Evidence of Indebtedness.

 

(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Revolving Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Revolving Loan made hereunder and
Type thereof and the Interest Period, if any, applicable thereto, (b) the amount
of any principal or interest due and payable or to become due and payable from
any Borrower to each Lender hereunder, (c) the effective date and amount of each
Assignment Agreement delivered to and accepted by it and the parties thereto
pursuant to Section 13.3, (d) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof, and (e) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

 

(iii) Subject to Section 13.3.3, the entries maintained in the accounts
maintained pursuant to clauses (i) and (ii) above shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded in the absence
of manifest error; provided, however, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

 

(iv) Any Lender may request that its Revolving Loans be evidenced by a
promissory note representing its Revolving Loans substantially in the form of
Exhibit E (each, a “Note”). In such event, the Borrowers shall prepare, execute
and deliver to such Lender such Note or Notes payable to the order of such
Lender. Thereafter, the Revolving Loans evidenced by each such Note and interest
thereon shall at all times (including after any assignment pursuant to Section
13.3) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 13.3, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Revolving Loans once again be evidenced as
described in clauses (i) and (ii) above.

 

2.15. Telephonic Notices. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of a Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrowers agree
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action

 

   

24

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

 

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Effective Date, on any
date on which the Floating Rate Advance is prepaid, whether due to acceleration
or otherwise, and at maturity. Interest accrued on that portion of the
outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurodollar Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity; provided, that interest accrued on each Eurodollar Advance having an
Interest Period longer than three (3) months shall also be payable on the last
day of each three-month interval during such Interest Period. Interest on
Eurodollar Advances, Facility Fees and Utilization Fees shall be calculated for
actual days elapsed on the basis of a 360-day year; interest on Floating Rate
Advances shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (Chicago time) at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
any Agent or any Lender hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

 

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

2.18. Lending Installations. Subject to the provisions of Section 3.6, each
Lender may book its Revolving Loans at any Lending Installation selected by such
Lender, and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Revolving
Loans and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation. Subject to the provisions of Section
3.6, each Lender may, by written notice to the Administrative Agent and the
Company in accordance with Article XIV, designate replacement or additional
Lending Installations through which Revolving Loans will be made by it and for
whose account Revolving Loan payments are to be made.

 

2.19. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the time
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Revolving Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make

 

   

25

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

such payment, the Administrative Agent may assume that such payment has been
made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or Borrower, as the case may be, has not in fact made
such payment to the Administrative Agent, the recipient of such payment shall,
on demand by the Administrative Agent, repay to the Administrative Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Revolving Loan or (y)
in the case of payment by a Borrower, the interest rate applicable to the
relevant Revolving Loan, including the interest rate applicable pursuant to
Section 2.12.

 

2.20. Replacement of Lender. The Borrowers shall have the right, in their sole
discretion, at any time and from time to time to terminate or replace the
Commitment of any Lender (an “Affected Lender”), in whole, upon at least thirty
(30) days’ prior notice to the Administrative Agent and such Lender, (a) if such
Lender has failed or refused to make available the full amount of any Revolving
Loans as required by its Commitment hereunder, (b) if such Lender has been
merged or consolidated with, or transferred all or substantially all of its
assets to, or otherwise been acquired by any other Person, or (c) if such Lender
has demanded that the Borrowers make any additional payment to any Lender
pursuant to Section 3.1, 3.2 or 3.5, or if such Lender’s obligation to make or
continue, or convert Floating Rate Advances into, Eurodollar Advances has been
suspended pursuant to Section 3.3; provided, however that no such Commitment
termination shall reduce the Aggregate Commitment by more than fifteen percent
(15%) thereof; provided further, that no Default or Unmatured Default shall have
occurred and be continuing at the time of such termination or replacement, and
that, concurrently with such termination or replacement, (i) if the Affected
Lender is being replaced, another bank or other entity which is reasonably
satisfactory to the Borrowers and the Administrative Agent shall agree, as of
such date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment Agreement substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 13.3 applicable to assignments,
(ii) the Borrowers shall pay to such Affected Lender in immediately available
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Affected Lender under Sections 3.1, 3.2 and 3.5, to the extent
applicable, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Revolving Loans of such Affected Lender been prepaid on such date rather than
sold to the replacement Lender, and (iii) if the Affected Lender is being
terminated, the Borrowers shall pay to such Affected Lender all Obligations due
to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus the outstanding principal balance of such
Affected Lender’s Credit Extensions).

 

2.21. [ Reserved].

 

   

26

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

2.22. Subsidiary Borrowers. The Company may at any time or from time to time,
add as a party to this Agreement any Wholly-Owned Subsidiary to be a Subsidiary
Borrower hereunder by the execution and delivery to the Administrative Agent and
the Lenders of (a) a duly completed Assumption Letter by such Subsidiary, with
the written consent of the Borrowers at the foot thereof, (b) such guaranty and
subordinated intercompany indebtedness documents and, if applicable, security
documents as may be reasonably required by the Administrative Agent and such
other opinions, agreements, documents, certificates or other items as may be
required by Section 4.3, such documents with respect to any additional
Subsidiaries to be substantially similar in form and substance to the Loan
Documents executed on or about the date hereof by the Subsidiaries parties
hereto as of the Effective Date. No Foreign Subsidiary may be a Subsidiary
Borrower. Upon such execution, delivery and consent such Subsidiary shall for
all purposes be a party hereto as a Subsidiary Borrower as fully as if it had
executed and delivered this Agreement. So long as the principal of and interest
on any Credit Extensions made to any Subsidiary Borrower under this Agreement
shall have been repaid or paid in full and all other Obligations (other than
contingent indemnity obligations) of such Subsidiary Borrower under this
Agreement shall have been fully performed, the Company may, by not less than
five (5) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate such Subsidiary Borrower’s
status as a “Subsidiary Borrower” or “Borrower,” and such Subsidiary Borrower
shall be released from any future liability (other than contingent indemnity
obligations) as a “Subsidiary Borrower” or “Borrower” hereunder or under the
other Loan Documents. The Administrative Agent shall give the Lenders written of
the addition of any Subsidiary Borrowers to this Agreement.

 

2.23. Extension of Revolving Loan Termination Date. The Company, on behalf of
all of the Borrowers, may request extensions of the Revolving Loan Termination
Date by submitting a request for an extension to the Administrative Agent (each,
an “Extension Request”) no more than sixty (60) and no less than forty-five (45)
days prior to the then effective Revolving Loan Termination Date, which
Extension Request shall specify (i) the new Revolving Loan Termination Date
requested by the Borrowers, which new Revolving Loan Termination Date shall be a
date not later than 364 days after the then current Revolving Loan Termination
Date and (ii) the date (which must be not more than thirty (30) days nor less
than fifteen (15) days prior to the then effective Revolving Loan Termination
Date) as of which the Lenders must respond to the Extension Request (the
“Response Date”). Promptly upon receipt of an Extension Request, the
Administrative Agent shall notify each Lender thereof and shall request each
Lender to approve the Extension Request. Each Lender approving the Extension
Request shall deliver its written consent no later than the Response Date (and
the failure to provide such written consent by such date shall be deemed to be a
decision not to extend). The Commitment of each Lender that declines to extend
with respect to the Aggregate Commitment may, at the option of the Company, be
replaced in accordance with Section 13.3 (but only to the extent a replacement
Lender is then available) or the Aggregate Commitment reduced. All Obligations
due to each Lender that declines to extend its Commitment under this Section
2.23 shall be paid in full by the Borrowers to the Administrative Agent for the
account of each such Lender on the then effective Revolving Loan Termination
Date (without giving effect to any such requested extension thereto). The
Required Lenders and the Borrowers must agree to any extension with respect to
the Revolving Loan Termination Date for any such extension to become effective,
and the Administrative Agent shall promptly notify the Borrowers and each Lender
of any new Revolving Loan Termination Date.

 

   

27

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

2.24. Increase of Commitments.

 

(i) At any time prior to the Commitment Termination Date, the Company may
request that the Aggregate Commitment be increased; provided that, without the
prior written consent of all of the Lenders, (a) the Aggregate Commitment shall
at no time exceed $145,000,000 minus the aggregate amount of all reductions in
the Aggregate Commitment previously made pursuant to Section 2.6.3; (b) the
Combined Commitment shall at no time exceed $250,000,000; and (c) each such
request shall be in a minimum amount of at least $25,000,000 and increments of
$5,000,000 in excess thereof. Such request shall be made in a written notice
given to the Administrative Agent and the Lenders by the Company not less than
twenty (20) Business Days prior to the proposed effective date of such increase,
which notice (a “Commitment Increase Notice”) shall specify the amount of the
proposed increase in the Aggregate Commitment and the proposed effective date of
such increase. In the event of such a Commitment Increase Notice, each of the
Lenders shall be given the opportunity to participate in the requested increase
ratably in proportions that their respective Commitments bear to the Aggregate
Commitment. No Lender shall have any obligation to increase its Commitment
pursuant to a Commitment Increase Notice. On or prior to the date that is
fifteen (15) Business Days after receipt of the Commitment Increase Notice, each
Lender shall submit to the Administrative Agent a notice indicating the maximum
amount by which it is willing to increase its Commitment in connection with such
Commitment Increase Notice (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such
fifteen (15) Business Day period shall be deemed to have denied any increase in
its Commitment. In the event that the increases of Commitments set forth in the
Lender Increase Notices exceed the amount requested by the Company in the
Commitment Increase Notice, the Administrative Agent and the Arranger shall have
the right, in consultation with the Company, to allocate the amount of increases
necessary to meet the Company’s Commitment Increase Notice. In the event that
the Lender Increase Notices are less than the amount requested by the Company,
not later than three (3) Business Days prior to the proposed effective date the
Company may notify the Administrative Agent of any financial institution that
shall have agreed to become a “Lender” party hereto (a “Proposed New Lender”) in
connection with the Commitment Increase Notice. Any Proposed New Lender shall be
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld). If the Company shall not have arranged any Proposed New
Lender(s) to commit to the shortfall from the Lender Increase Notices, then the
Company shall be deemed to have reduced the amount of its Commitment Increase
Notice to the aggregate amount set forth in the Lender Increase Notices. Based
upon the Lender Increase Notices, any allocations made in connection therewith
and any notice regarding any Proposed New Lender, if applicable, the
Administrative Agent shall notify the Company and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the amount of
each Lender’s and Proposed New Lenders’ Commitment (the “Effective Commitment
Amount”) and the amount of the Aggregate Commitment, which amounts shall be
effective on the following Business Day. Any increase in the Aggregate
Commitment shall be subject to the following conditions precedent: (A) the
Company shall have obtained the consent thereto of each Guarantor and its
reaffirmation of the Loan Document(s) executed by it, which consent and
reaffirmation shall be in writing and in form and substance reasonably
satisfactory to the Administrative Agent, (B) as of the date of the Commitment
Increase Notice and as of the proposed effective date of the increase in the
Aggregate

 

   

28

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Commitment all representations and warranties shall be true and correct in all
material respects as though made on such date and no event shall have occurred
and then be continuing which constitutes a Default or Unmatured Default, (C) the
Borrowers, the Administrative Agent and each Proposed New Lender or Lender that
shall have agreed to provide a “Commitment” in support of such increase in the
Aggregate Commitment shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit J hereto, (D) counsel for the
Borrowers and for the Guarantors shall have provided to the Administrative Agent
supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent and (E) the Borrowers and the Proposed New Lender shall
otherwise have executed and delivered such other instruments and documents as
may be required under Article IV or that the Administrative Agent shall have
reasonably requested in connection with such increase. If any fee shall be
charged by the Lenders in connection with any such increase, such fee shall be
in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Administrative Agent to the
Company. Upon satisfaction of the conditions precedent to any increase in the
Aggregate Commitment, the Administrative Agent shall promptly advise the Company
and each Lender of the effective date of such increase. Upon the effective date
of any increase in the Aggregate Commitment that is supported by a Proposed New
Lender, such Proposed New Lender shall be a party to this Agreement as a Lender
and shall have the rights and obligations of a Lender hereunder and thereunder.
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.

 

(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Commitment prior to the effective date of any increase in the Aggregate
Commitment, and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Revolving Loans in the respective dollar amounts and
percentages necessary so that, from and after such sale, each such Selling
Lender’s outstanding Revolving Loans shall equal such Selling Lender’s Pro Rata
Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Revolving Loans. Effective on the effective date of the increase in
the Aggregate Commitment pursuant to clause (i) above, each Buying Lender hereby
purchases and accepts such grant, assignment and conveyance from the Selling
Lenders. Each Buying Lender hereby agrees that its respective purchase price for
the portion of the outstanding Revolving Loans purchased hereby shall equal the
respective dollar amount necessary so that, from and after such payments, each
Buying Lender’s outstanding Revolving Loans shall equal such Buying Lender’s Pro
Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Revolving Loans. Such amount shall be payable on the effective date
of the increase in the Aggregate Commitment by wire transfer of immediately
available funds to the Administrative Agent. The Administrative Agent, in turn,
shall wire transfer any such funds received to the Selling Lenders, in same day
funds, for the sole account of the Selling Lenders. Each Selling Lender hereby
represents and warrants to each Buying

 

   

29

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Lender that such Selling Lender owns the Revolving Loans being sold and assigned
hereby for its own account and has not sold, transferred or encumbered any or
all of its interest in such Revolving Loans, except for participations which
will be extinguished upon payment to Selling Lender of an amount equal to the
portion of the outstanding Revolving Loans being sold by such Selling Lender.
Each Buying Lender hereby acknowledges and agrees that, except for each Selling
Lender’s representations and warranties contained in the foregoing sentence,
each such Buying Lender has entered into its Commitment and Acceptance with
respect to such increase on the basis of its own independent investigation and
has not relied upon, and will not rely upon, any explicit or implicit written or
oral representation, warranty or other statement of the Lenders or the
Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Revolving Loan Documents. The Borrowers hereby agree to
compensate each Selling Lender for all losses, expenses and liabilities incurred
by each Lender in connection with the sale and assignment of any Revolving Loan
hereunder on the terms and in the manner as set forth in Section 3.4.

 

2.25. Interest. In no event shall the amount of interest, and all charges,
amounts or fees contracted for, charged or collected pursuant to this Agreement,
the Notes or the other Loan Documents and deemed to be interest under applicable
law (collectively, “Interest”) exceed the highest rate of interest allowed by
applicable law (the “Maximum Rate”), and in the event any such payment is
inadvertently received by the Administrative Agent or any Lender then the excess
sum (the “Excess”) shall be credited as a payment of principal, unless the
relevant Borrower shall notify the Administrative Agent in writing that it
elects to have the Excess returned forthwith. It is the express intent hereof
that no Borrower pay, and the Administrative Agent and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by such Borrower under applicable law. The right to
accelerate maturity of any of the Obligations does not include the right to
accelerate any interest that has not otherwise accrued on the date of such
acceleration, and the Administrative Agent and the Lenders do not intend to
collect any unearned interest in the event of any such acceleration. All monies
paid to the Administrative Agent or the Lenders hereunder or under any of the
Notes or the other Loan Documents, whether at maturity or by prepayment, shall
be subject to rebate of unearned interest as and to the extent required by
applicable law. By the execution of this Agreement, each Borrower covenants, to
the fullest extent permitted by law that (i) the credit or return of any Excess
shall constitute the acceptance by such Borrower of such Excess, and (ii) such
Borrower shall not seek or pursue any other remedy, legal or equitable, against
the Administrative Agent or any Lender, based in whole or in part upon
contracting for charging or receiving any Interest in excess of the Maximum
Rate. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Administrative Agent or any Lender,
all interest at any time contracted for, charged or received from such Borrower
in connection with this Agreement, the Notes or any of the other Loan Documents
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of the Commitments.
Each Borrower, the Administrative Agent and each Lender shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (ii) exclude
voluntary prepayments and the effects thereof. The provisions of this Section
shall be deemed to be incorporated into each Note and each of the other Loan
Documents (whether or not any provision of this Section is referred to therein).
All such Loan

 

   

30

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Documents and communications relating to any Interest owed by any Borrower and
all figures set forth therein shall, for the sole purpose of computing the
extent of obligations hereunder and under the Notes and the other Loan Documents
be automatically recomputed by such Borrower, and by any court considering the
same, to give effect to the adjustments or credits required by this Section.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

 

  (i)   subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or

 

  (ii)   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

  (iii)   imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or Commitment, or reduces any amount receivable
by any Lender or any applicable Lending Installation in connection with its
Eurodollar Loans or Commitment, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Eurodollar Loans or Commitment held or interest received by it, by an amount
deemed material by such Lender as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Eurodollar Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation, as the case may be, in connection
with such Eurodollar Loans or Commitment, then, within fifteen (15) days of
demand by such Lender, the Borrowers shall pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received; provided, that the Borrowers shall not be required
to compensate a Lender under this Section for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender notifies the
Company in writing of such increased costs or reductions and of such

 

   

31

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Lender’s intention to claim compensation therefor; provided, further, that if
such adoption or such change giving rise to such increased costs or reduction is
retroactive such 90-day period shall be extended to include the period of
retroactive effect.

 

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender, or any corporation controlling such Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, the Borrowers shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Revolving
Loans hereunder (after taking into account such Lender’s policies as to capital
adequacy); provided, that the Borrowers shall not be required to pay to such
Lender such additional amounts under this Section for any amount incurred as a
result of such Change more than 90 days prior to the date that such Lender
notifies the Company in writing of such Change and of such Lender’s intention to
claim compensation therefor; provided, further, that if such Change giving rise
to such amounts is retroactive such 90-day period shall be extended to include
the period of retroactive effect. “Change” means (i) any change after the
Closing Date in the Risk-Based Capital Guidelines or (ii) any adoption of,
change in, or change in the interpretation or administration of any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the Closing Date, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States implementing the July 1988
report of the Basle Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the Closing Date.

 

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, or (y) the Required Lenders determine that (i) deposits of a
type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be immediately repaid or
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

 

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by any Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the applicable Borrower for any reason, the Borrowers will indemnify each Lender

 

   

32

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Advance.

 

3.5. Taxes.

 

(i) All payments by the Borrowers to or for the account of any Lender or Agent
hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or Agent, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

 

(ii) In addition, the Borrowers hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

(iii) The Borrowers hereby agree to indemnify the Agents and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the
Agents or such Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the Agents or
such Lender makes demand therefor pursuant to Section 3.6.

 

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement, (i) deliver to each of the Company and the Administrative Agent
two (2) duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Company and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Company and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would

 

   

33

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Company and the
Administrative Agent in writing that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

 

(v) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States, and each
Borrower, if required by law to do so, shall be permitted to withhold such Taxes
and pay the same to the appropriate United States taxing authority; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

 

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(vii) If the IRS or any other governmental authority of the United States or any
other country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

 

(viii) Within 60 days after receipt of the written request of the Company, each
Lender and Agent shall execute and deliver such certificates, forms or other
documents, which in each such case can be reasonably furnished by such Lender or
Agent consistent with the facts and which are reasonably necessary to assist any
Borrower in applying for refunds of Taxes remitted by such Borrower hereunder.

 

(ix) Each Lender and Agent shall also use commercially reasonable efforts to
avoid and minimize any amounts which might otherwise be payable by any Borrower
pursuant to this

 

   

34

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

Section 3.5, except to the extent that such Lender or Agent, determines that
such efforts would be disadvantageous to such Lender or Agent, as determined by
such Lender or Agent and which determination, if made in good faith, shall be
binding and conclusive on all parties hereto.

 

(x) To the extent that the payment of any Lender’s or Agent’s Taxes by any
Borrower hereunder gives rise from time to time to a Tax Benefit to such Lender
or Agent in any jurisdiction other than the jurisdiction which imposed such
Taxes, such Lender or Agent shall pay to such Borrower the amount of each such
Tax Benefit so recognized or received. The amount of each Tax Benefit and,
therefore, payment to such Borrower will be determined from time to time by the
relevant Lender or Agent in its sole discretion, which determination shall be
binding and conclusive on all parties hereto. Each such payment will be due and
payable by such Lender or Agent to such Borrower within a reasonable time after
the filing of the tax return in which such Tax Benefit is recognized or, in the
case of any tax refund, after the refund is received; provided, however, if at
any time thereafter such Lender or Agent, is required to rescind such Tax
Benefit or such Tax Benefit is otherwise disallowed or nullified, the relevant
Borrower shall promptly, after notice thereof from such Lender or Agent, repay
to such Lender or Agent the amount of such Tax Benefit previously paid to such
Lender or Agent and which has been rescinded, disallowed or nullified. For
purposes hereof, the term “Tax Benefit” shall mean the amount by which any
Lender’s or Agent’s income tax liability for the taxable period in question is
reduced below what would have been payable had the relevant Borrower not been
required to pay such Lender’s or Agent’s Taxes hereunder.

 

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrowers to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Revolving Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Company of such
written statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

3.7. Mitigation of Obligations. If any Lender requests compensation under
Section 3.2 or if any Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 3.1, then such Lender shall use commercially reasonable efforts to
designate a different Lending Installation for funding or booking its Revolving
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the sole discretion of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
under Section 3.1

 

   

35

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

or Section 3.2, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Initial Closing. The Borrowers hereby confirm that, on or prior to the
Closing Date, the Company furnished to the Agents with sufficient copies for the
Lenders:

 

  (i)   Copies of the articles or certificates of incorporation (or similar
Constitutive Documents) of the Company and each Guarantor (each a “Loan Party”),
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 

  (ii)   Copies, certified by the Secretary or Assistant Secretary of each Loan
Party of its by-laws (or similar Constitutive Documents) and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party.

 

  (iii)   An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and, in the
case of the Borrowers, to request Revolving Loans hereunder, upon which
certificate the Agents and the Lenders shall be entitled to rely until informed
of any change in writing by the applicable Loan Party.

 

  (iv)   An opening compliance certificate in substantially the form of Exhibit
B, signed by the chief financial officer or treasurer of the Company, showing
the calculations necessary to determine compliance with this Agreement on the
initial Credit Extension Date and stating that on the initial Credit Extension
Date (a) no Default or Unmatured Default has occurred and is continuing, (b) all
of the representations and warranties in Article V shall be true and correct in
all material respects as of such date and (c) no material adverse change in the
business, financial condition or operations of the Company or any of its
Subsidiaries has occurred since November 30, 2001.

 

  (v)   A certificate in form and substance satisfactory to the Administrative
Agent stating that there exists no injunction or temporary restraining order
which would prohibit the making of the initial Credit Extensions or any
litigation seeking such an injunction or restraining order.

 

  (vi)  

A certificate of value, solvency and other appropriate factual information in
form and substance reasonably satisfactory to the Administrative Agent and
Arranger from the chief financial officer of the Company (on behalf of the
Company and

 

   

36

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

the Borrowers) in his or her representative capacity supporting the conclusions
that as of the initial funding date the Company and its Subsidiaries on a
consolidated basis are Solvent and will be Solvent subsequent to incurring the
Indebtedness contemplated under the Transaction Documents, will be able to pay
its debts and liabilities as they become due and will not be left with
unreasonably small working capital for general corporate purposes.

 

  (vii)   Written opinions of Kenyon W. Murphy, General Counsel of the Borrowers
and each Guarantor, and Kilpatrick Stockton LLP, special counsel to the
Borrowers and each Guarantor, in form and substance satisfactory to the Agents
and addressed to the Lenders in substantially the form of Exhibit A-1 and
Exhibit A-2 respectively.

 

  (viii)   Any Notes requested by a Lender pursuant to Section 2.14 payable to
the order of each such requesting Lender.

 

  (ix)   Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

 

  (x)   Evidence satisfactory to the Agents that the “Existing Credit Agreement”
(as defined in the Existing Credit Agreement) shall have been or shall
simultaneously on the Closing Date be terminated (except for those provisions
that expressly survive the termination thereof) and all loans outstanding and
other amounts owed to the lenders or agents thereunder shall have been, or shall
simultaneously with the initial Advance under the Existing Credit Agreement or
the initial “Advance” under (and as defined in) the 3-Year Credit Agreement be,
paid in full.

 

  (xi)   Evidence satisfactory to the Agents that the 3-Year Credit Agreement
shall have been duly executed by all parties thereto.

 

  (xii)   Such other documents as any Lender or its counsel may have reasonably
requested including, without limitation, each document identified on the List of
Closing Documents attached hereto as Exhibit F.

 

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Credit Extension Date:

 

  (i)   There exists no Default or Unmatured Default.

 

  (ii)   The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

   

37

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the Borrowers that the conditions
contained in Section 4.2(i) and (ii) have been satisfied. Any lender may require
a duly completed compliance certificate in substantially the form of Exhibit B
as a condition to making a Credit Extension.

 

4.3. Initial Advance to Each New Subsidiary Borrower. The Lenders shall not be
required to make a Credit Extension hereunder to a new Subsidiary Borrower added
after the Effective Date unless the Company has furnished or caused to be
furnished to the Administrative Agent with sufficient copies for the Lenders:

 

  (i)   The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Borrowers, as contemplated by Section
2.22;

 

  (ii)   Copies, certified by the Secretary, Assistant Secretary, Director or
Authorized Officer of the Subsidiary Borrower, of its Board of Directors’
resolutions (and/or resolutions of other bodies, if any are deemed necessary by
the Administrative Agent) approving the Assumption Letter;

 

  (iii)   An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Authorized Officer of the Subsidiary Borrower, which
shall identify by name and title and bear the signature of the officers of such
Subsidiary Borrower authorized to sign the Assumption Letter and the other
documents to be executed and delivered by such Subsidiary Borrower hereunder,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company;

 

  (iv)   An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit E hereto;

 

  (v)   Guaranty documentation from such Subsidiary Borrower in form and
substance acceptable to the Administrative Agent as required pursuant to Section
6.10;

 

4.4. Effectiveness of this Agreement. The Lenders shall not be required to make
any Credit Extensions hereunder and this Agreement shall not become effective,
unless the Administrative Agent shall have received each of the following (with
sufficient copies for the Lenders):

 

  (i)   Duly executed signature pages to this Agreement from the Borrowers, the
Lenders and the Administrative Agent.

 

  (ii)   A duly exeuted consent and reaffirmation from each Guarantor of its
obligations under the Guaranty.

 

  (iii)   A written opinion of Kenyon W. Murphy, General Counsel of the
Borrowers and each Guarantor and Kilpatrick Stockton LLP, special counsel to the
Borrowers and each Guarantor, in form and substance reasonably satisfactory to
the Agents and addressed to the Lenders.

 

   

38

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants as follows to each Lender and the Agents as
of each of (i) the Effective Date, giving effect to the consummation of the
transactions contemplated by the Transaction Documents on the Effective Date,
(ii) the date of the initial Credit Extension hereunder (if different from the
Effective Date) and (iii) each date as required by Section 4.2:

 

5.1. Existence and Standing. The Company and each of its Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.

 

5.2. Authorization and Validity. The Company and each of its Subsidiaries (to
the extent applicable) has the power and authority and legal right to execute
and deliver the Transaction Documents to which it is a party and to perform its
obligations thereunder, and to file the Transaction Documents which have been
filed by it as required by this Agreement. The execution and delivery by the
Company and any such Subsidiary of the Transaction Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Transaction Documents to which such
entity is a party constitute legal, valid and binding obligations of such entity
enforceable against such entity in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

 

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Company or any of its Subsidiaries of the Transaction Documents, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or (ii) the Company’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of, any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Transaction Documents, the
borrowings under this Agreement, the payment and performance by any Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Transaction Documents.

 

   

39

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

5.4. Financial Statements. The November 30, 2002 unaudited combined financial
statements of the Company and its Subsidiaries heretofore delivered to the
Arranger and the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared
(except for the absence of footnotes and subject to year-end audit adjustments)
and fairly present in all material respects, the combined financial condition
and operations of the Company and its Subsidiaries at such date and the combined
results of their operations and cash flows for the three-month period then
ended.

 

5.5. Material Adverse Change. Since November 30, 2002, and except as disclosed
on Schedule 5.5, there has been no change in the business, property, financial
condition or operations of the Company and its Subsidiaries taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.

 

5.6. Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any of its Subsidiaries, except (i) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles or (ii) where
the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

 

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions or otherwise question the validity of any Transaction Document. Other
than any liability which could not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any of its Subsidiaries have any
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.

 

5.8. Subsidiaries. Schedule 5.8 (as supplemented from time to time by the
Company promptly after the formation or acquisition of any new Subsidiary as
permitted under this Agreement) contains an accurate list of all Subsidiaries of
the Company as of the Effective Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Company or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

 

5.9. Accuracy of Information. No information, schedule, exhibit or report
furnished by the Company or any of its Subsidiaries to the Arranger, any Agent
or Lender (including, without limitation, the Company’s Confidential Information
Memorandum dated March 2002) in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

   

40

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

5.10. Regulation U. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (within the meaning of Regulations U or X); and after
applying the proceeds of each Advance, margin stock (as defined in Regulation U)
constitutes less than twenty-five (25%) of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale or
pledge, or any other restriction hereunder.

 

5.11. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

 

5.12. Compliance With Laws. The Company and its Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

 

5.13. Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of the Property and assets reflected in the Company’s most recent
consolidated financial statements provided to the Arranger and the Lenders as
owned by the Company and its Subsidiaries, other than Property and assets
disposed of in the ordinary course of business.

 

5.14. ERISA; Foreign Pension Matters. The sum of (a) the Unfunded Liabilities of
all Plans and (b) the present value of the aggregate unfunded liabilities to
provide the accrued benefits under all Foreign Pension Plans do not in the
aggregate exceed an amount equal to ten percent (10%) of the Company’s
Consolidated Net Worth as reported on the most recent audited financial
statements delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the
delivery of the first such audited financial statements under Section 6.1(i), as
reported on the Combined Balance Sheets). Each Plan and each Foreign Pension
Plan complies in all material respects with all applicable requirements of law
and regulations, no Reportable Event has occurred with respect to any Plan,
neither the Company nor any other member of its Controlled Group has withdrawn
from any Multiemployer Plan or initiated steps to do so, and no steps have been
taken to terminate any Plan, except to the extent that such non-compliance,
Reportable Event, withdrawal or termination could not reasonably be expected to
result in liability of the Company or any of its Subsidiaries individually or in
the aggregate in an amount greater than ten percent (10%) of the Company’s
Consolidated Net Worth as reported on the most recent audited financial
statements delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the
delivery of the first such audited financial statements under Section 6.1(i), as
reported on the Combined Balance Sheets).

 

5.15. Plan Assets; Prohibited Transactions. No Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the

 

   

41

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Revolving Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code, except to the extent that such event or prohibited transaction could not
reasonably be expected to result in liability of the Company or any of its
Subsidiaries individually or in the aggregate in an amount greater than ten
percent (10%) of the Company’s Consolidated Net Worth as reported on the most
recent audited financial statements delivered to the Lenders pursuant to Section
6.1(i) (or, prior to the delivery of the first such audited financial statements
under Section 6.1(i), as reported on the Combined Balance Sheets).

 

5.16. Environmental Matters.

 

(a) In the ordinary course of its business, the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.16, neither the
Company nor any Subsidiary has received any notice to the effect that its
operations are not in compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

 

(b) The Company and each of its Subsidiaries have obtained all necessary
governmental permits, licenses and approvals which are material to the
operations conducted on their respective properties, including without
limitation, all required permits, licenses and approvals for (i) the emission of
air pollutants or contaminates, (ii) the treatment or pretreatment and discharge
of waste water or storm water, (iii) the treatment, storage, disposal or
generation of hazardous wastes, (iv) the withdrawal and usage of ground water or
surface water, and (v) the disposal of solid wastes, except where a failure to
obtain such permits, licenses and approvals would not result in a Material
Adverse Effect.

 

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.18. Public Utility Holding Company Act. Neither the Company nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.19. Insurance. The Property of the Company and its Subsidiaries is insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such properties and risks as is required under
Section 6.6.

 

   

42

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

5.20. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Effective Date or such other date as Credit Extensions requested hereunder
are made, (ii) the other transactions contemplated by this Agreement and the
other Transaction Documents, and (iii) the payment and accrual of all
transaction costs with respect to the foregoing, the Company and its
Subsidiaries taken as a whole are Solvent.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1. Reporting. The Company will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders:

 

  (i)   Within ninety (90) days (or such later date as may be permitted by the
Securities and Exchange Commission) after the close of each of its fiscal years,
an audit report certified by independent certified public accountants acceptable
to the Required lenders and with such certifications to be free of exceptions
and qualifications not acceptable to the Required Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related statements of income, shareholders’ equity and cash flows.

 

  (ii)   Within forty-five (45) days (or such later date as may be permitted by
the Securities and Exchange Commission) after the close of the first three (3)
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
a consolidated unaudited balance sheet as at the close of each such period and
consolidated statements of income and cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer, chief accounting officer or
treasurer.

 

  (iii)   Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer, chief accounting officer or treasurer showing
the calculations necessary to determine compliance with this Agreement and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

 

  (iv)  

As soon as possible and in any event within ten (10) days after the Company
knows that any Reportable Event has occurred with respect to any Plan, or any
material unfunded liability has arisen with respect to any Foreign Pension Plan,
a statement, signed by the chief financial officer or treasurer of the Company,
describing said Reportable Event or material unfunded liability and the action

 

   

43

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

which the Company proposes to take with respect thereto, which, in any case,
could reasonably be expected to give rise to liability of more than $1,000,000
on the part of the Company or any of its Subsidiaries.

 

  (v)   As soon as possible and in any event within ten (10) days after receipt
by the Company, a copy of (a) any notice or claim to the effect that the Company
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Company or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

 

  (vi)   Promptly upon the furnishing thereof to the shareholders of the
Company, copies of all financial statements, reports and proxy statements so
furnished.

 

  (vii)   Promptly upon the filing thereof, copies of all registration
statements (other than exhibits thereto and any registration statements on Form
S-8 or its equivalent) or other regular reports not otherwise provided pursuant
to this Section 6.1 which the Company or any of its Subsidiaries files with the
Securities and Exchange Commission.

 

  (viii)   Upon the request of any Agent, prior to the execution thereof, draft
copies of the Receivables Purchase Documents and, promptly after execution
thereof, copies of such Receivables Purchase Documents and all material
amendments thereto.

 

  (ix)   Promptly upon any officer of the Company obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries, which
action, suit, proceeding, investigation or arbitration exposes, or in the case
of multiple actions, suits, proceedings, investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Company’s reasonable judgment, the Company or any of its Subsidiaries to
liability in an amount aggregating $25,000,000 or more, give written notice
thereof to the Administrative Agent and the Lenders and provide such other
information as may be reasonably available to the Company (without jeopardizing
any attorney-client privilege by disclosure thereof) to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters.

 

  (x)   Such other information (including non-financial information) as any
Agent or Lender may from time to time reasonably request (except such plans and
forecasts which have not been made available by the Company to its creditors).

 

6.2. Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes, including
for working capital, refinancing the Indebtedness under the Existing Credit
Agreement, commercial paper liquidity

 

   

44

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

support and Permitted Acquisitions, and to pay fees and expenses incurred in
connection with this Agreement. The Borrowers shall use the proceeds of Credit
Extensions in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulations T, U and X, the Securities Act of
1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder.

 

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Company will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

6.4. Conduct of Business. The Company will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as conducted by the Company or its
Subsidiaries as of the Closing Date, and, except as otherwise permitted by
Section 6.12, do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except where the failure to maintain such good
standing or authority could not reasonably be expected to have a Material
Adverse Effect; provided that nothing in this Section shall prevent the Company
and its Subsidiaries from discontinuing any line of business or liquidating,
dissolving or disposing of any Subsidiary if (i) no Default or Unmatured Default
is in existence or would be caused thereby and (ii) the Board of Directors of
the Company determines in good faith that such termination, liquidation,
dissolution or disposition is in the best interest of the Company and its
Subsidiaries taken as a whole.

 

6.5. Taxes. The Company will, and will cause each Subsidiary to, file on a
timely basis complete and correct United States federal and material foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

 

6.6. Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon request full
information as to the insurance carried.

 

6.7. Compliance with Laws; Maintenance of Plans. The Company will, and will
cause each Subsidiary to, (i) comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, and (ii) establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA and the Code, and the regulations and interpretations
thereunder, where in the case of either (i) or (ii) above the failure to so
comply could reasonably be expected to have a Material Adverse Effect.

 

   

45

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

6.8. Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
material to the conduct of its business in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9. Inspection; Keeping of Books and Records.

 

(i) The Company will, and will cause each Subsidiary to, permit the Agents and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of the Company and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Company and each Subsidiary, and to discuss the affairs, finances and
accounts of the Company and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as any
Agent or Lender may designate. If a Default has occurred and is continuing, the
Company, upon the Administrative Agent’s request, shall turn over copies of any
such records to the Administrative Agent or its representatives. Unless a
Default has occurred and is then continuing, each Lender shall give the Company
not less than three (3) Business Days’ prior written notice of its intent to
conduct such visit or inspection. To the extent that any Lender, in the course
of such visit or inspection, obtains possession of any proprietary information
pertaining to the Company or any Subsidiary, such Lender shall handle such
information in accordance with the requirements of Section 10.11.

 

(ii) The Company shall keep and maintain, and cause each of its Subsidiaries to
keep and maintain, in all material respects, proper books of record and account
in which entries in conformity with Agreement Accounting Principles shall be
made of all dealings and transactions in relation to their respective businesses
and activities (except that any Foreign Subsidiary may comply with local
accounting principles).

 

6.10. Addition of Guarantors. As promptly as possible but in any event within
thirty (30) days after any Domestic Subsidiary (other than any SPV) becomes a
Material Subsidiary of the Company, the Company shall cause each such Material
Subsidiary to deliver to the Administrative Agent a duly executed supplement to
the Guaranty pursuant to which such Material Subsidiary agrees to be bound by
the terms and provisions of the Guaranty; provided, that if at any time (i) the
aggregate amount of the book value of assets of all Domestic Subsidiaries that
are not Guarantors exceeds ten percent (10%) of the aggregate book value of the
Consolidated Total Assets of the Company and its Subsidiaries, or (ii) the
Consolidated Net Worth of all of all Domestic Subsidiaries that are not
Guarantors exceeds ten percent (10%) of the Consolidated Net Worth of the
Company and its Subsidiaries, or (iii) the assets of all Domestic Subsidiaries
that are not Guarantors contributed more than ten percent (10%) of the Company’s
Consolidated Net Income, in each case as reported in the most recent annual
audited financial statements delivered to the Lenders pursuant to Section 6.1(i)
(or, prior to the delivery of the first of such annual audited financial
statements, as reported in the Combined Balance Sheets), the Company shall cause
additional Domestic Subsidiaries (other than any SPV) to become parties to the
Guaranty as Guarantors thereunder to eliminate such excess.

 

   

46

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

6.11. Subsidiary Indebtedness. The Company will not permit any Subsidiary to
create, incur or suffer to exist any Indebtedness, except:

 

  (i)   The obligation arising under the Transaction Documents.

 

  (ii)   Indebtedness existing on the Effective Date and described on Schedule
6.11, and Permitted Refinancing Indebtedness in respect thereof.

 

  (iii)   Indebtedness owed (a) to the Company or any Guarantor by any
Guarantor, (b) to any Subsidiary that is not a Guarantor by any other Subsidiary
that is not a Guarantor, and (c) to the Company or any Guarantor by any
Subsidiary that is not a Guarantor in an aggregate amount under this clause (c)
not to exceed ten percent (10%) of the Company’s Consolidated Net Worth as
reported on the most recent audited financial statements delivered to the
Lenders pursuant to Section 6.1(i) (or, prior to the delivery of the first such
audited financial statements under Section 6.1(i), as reported on the Combined
Balance Sheets).

 

  (iv)   Receivables Facility Attributed Indebtedness in an aggregate amount not
to exceed $200,000,000.

 

  (v)   Indebtedness in an aggregate amount not to exceed $50,000,000 incurred
or assumed for the purpose of financing or refinancing all or any part of the
cost of acquiring or constructing any specific fixed asset of such Subsidiary
(including without limitation Capital Leases); provided, that such Indebtedness
(a) is incurred (1) at a time when no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence and (2) within eighteen
(18) months after the acquisition or construction of such fixed asset, and (b)
does not exceed 100% of the total cost of such acquisition or construction (plus
interest, fees and closing costs related thereto).

 

  (vi)   Indebtedness consisting of “Obligations” and guarantee obligations with
respect to the “Obligations” under (and as defined in) the 3-Year Credit
Agreement.

 

  (vii)   Additional Indebtedness (including, without limitation, Indebtedness
secured by Liens permitted under Section 6.13(xv)) in an aggregate amount not to
exceed twenty-five percent (25%) of Stockholders’ Equity as of the end of the
Company’s fiscal quarter most recently ended.

 

6.12. Consolidations and Mergers; Permitted Acquisitions.

 

6.12.1. Consolidations and Mergers. Each Borrower agrees that it will not, nor
will the Company permit any Subsidiary to, consolidate or merge with or into any
other Person, provided that if, after giving effect to any of the following, no
Default will be in existence: (i) any Subsidiary may merge or consolidate with
the Company if the Company is the corporation surviving such merger, (ii) any
Borrower may merge or consolidate with any other Borrower, (iii) any Subsidiary
which is a Guarantor may merge or consolidate with any other Subsidiary which is
a Guarantor, (iv) any Subsidiary which is not a Borrower or Guarantor may merge
or consolidate with any other Subsidiary which is not a Borrower or Guarantor,
(v) any Subsidiary

 

   

47

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

which is not a Borrower or a Guarantor may merge or consolidate with any other
Subsidiary which is a Borrower or a Guarantor, if the Borrower or Guarantor, as
the case may be, is the corporation surviving such merger, and (vi) any Borrower
or Subsidiary may merge or consolidate with any other Person if (a) such Person
was organized under the laws of the United States of America or one of its
States, (b) either (1) such Borrower or Subsidiary is the corporation surviving
such merger or (2) such Person becomes a Subsidiary as a result of such merger
or consolidation and expressly assumes in writing (in form and substance
reasonably acceptable to the Administrative Agent) all obligations of such
Borrower or Subsidiary, as the case may be, under the Loan Documents executed by
such Borrower or Subsidiary, provided, in any merger or consolidation involving
a Domestic Subsidiary, the survivor shall be a Domestic Subsidiary, and in any
merger or consolidation involving a Foreign Subsidiary, the survivor shall be a
Foreign Subsidiary, and (c) immediately after giving effect to such merger, no
Default shall have occurred and be continuing.

 

6.12.2. Permitted Acquisitions. Each Borrower agrees that it will not, nor will
the Company permit any Subsidiary to, make any Acquisitions other than
Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (which approval shall not be unreasonably withheld or delayed)
(each such Acquisition constituting a “Permitted Acquisition”):

 

  (i)   as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.10
shall be true both before and after giving effect to such Acquisition;

 

  (ii)   such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired;

 

  (iii)   the business to be acquired in such Acquisition is similar or related
to one or more of the lines of business in which the Company and its
Subsidiaries are engaged on the Effective Date;

 

  (iv)   as of the date of the consummation of such Acquisition, (x) all
material governmental and corporate approvals required in connection therewith
shall have been obtained and (y) the Company shall be in compliance with Section
6.10;

 

  (v)   the Purchase Price for each such Acquisition (other than any Acquisition
otherwise approved by the Required Lenders) together with the Purchase Price of
all other Permitted Acquisitions (other than any Permitted Acquisition otherwise
approved by the Required Lenders) shall not exceed an amount equal to
$50,000,000 during any period of twelve consecutive months; and

 

  (vi)   with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $25,000,000, not less than ten (10) days
prior to the

 

   

48

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

consummation of such Permitted Acquisition, the Company shall have delivered to
the Administrative Agent a pro forma consolidated balance sheet, income
statement and cash flow statement of the Company and its Subsidiaries (the
“Acquisition Pro Forma”), based on the Company’s most recent financial
statements delivered pursuant to Section 6.1(i) and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such Permitted Acquisition and the funding of all Credit Extensions in
connection therewith, and such Acquisition Pro Forma shall reflect that, on a
pro forma basis, the Company would have been in compliance with the financial
covenants set forth in Section 6.18 for the four fiscal quarter period reflected
in the compliance certificate most recently delivered to the Administrative
Agent pursuant to Section 6.1(iii) prior to the consummation of such Permitted
Acquisition (giving effect to such Permitted Acquisition and all Credit
Extensions funded in connection therewith as if made on the first day of such
period).

 

6.13. Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:

 

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

  (ii)   Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens, arising in the
ordinary course of business which secure payment of obligations not more than
sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.

 

  (iii)   Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or to secure the performance of
tenders, statutory obligations, surety or appeal bonds, bids, leases, government
contracts and other similar obligations (provided that such Liens do not secure
any Indebtedness).

 

  (iv)   Utility easements, building restrictions, zoning ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries.

 

   

49

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

  (v)   Liens existing on the Effective Date and described on Schedule 6.13.

 

  (vi)   Liens, if any, securing (a) the Revolving Loans and other Obligations
hereunder and/or (b) the “Loans” and other “Obligations” under (and as defined
in) the 3-Year Credit Agreement.

 

  (vii)   Liens arising under the Receivables Purchase Documents.

 

  (viii)   Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

 

  (ix)   Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within eighteen (18) months after the
acquisition or completion or construction thereof.

 

  (x)   Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary is merged or consolidated with or into the
Company or any Subsidiary and not created in contemplation of such event.

 

  (xi)   Liens existing on any specific fixed asset prior to the acquisition
thereof by the Company or any Subsidiary and not created in contemplation
thereof.

 

  (xii)   Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing clause
(v) or clauses (vii) through (xi); provided that (a) such Indebtedness is not
secured by any additional assets, and (b) the amount of such Indebtedness
secured by any such Lien is not increased.

 

  (xiii)   Inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of Plans from time to time
in effect.

 

  (xiv)   Liens securing intercompany Indebtedness owing by (a) any Guarantor to
the Company or any other Guarantor and (b) any Subsidiary that is not a
Guarantor to the Company or any Wholly-Owned Subsidiary of the Company.

 

  (xv)   Liens not otherwise permitted under this Section 6.13 securing
Indebtedness in an aggregate principal amount at any time outstanding, together
with the amount of Indebtedness permitted under Section 6.11(vi) (but without
duplication), does not exceed twenty-five percent (25%) of Stockholders’ Equity
as of the end of the Company’s fiscal quarter most recently ended.

 

6.14. Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Company or any Subsidiary of the
Company) except in the ordinary course of business and

 

   

50

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than the Company or such Subsidiary would obtain in a comparable
arm’s-length transaction, other than Permitted Receivables Transfers.

 

6.15. Financial Contracts. The Company shall not and shall not permit any of its
consolidated Subsidiaries to enter into any Financial Contract, other than
Financial Contracts pursuant to which the Company or such Subsidiary hedged its
actual or anticipated interest rate, foreign currency or commodity exposure
existing or anticipated at the time thereof.

 

6.16. ERISA. Except to the extent that such act, or failure to act would not
result singly, or in the aggregate, after taking into account all other such
acts or failures to act, in a liability of the Company or any of its
Subsidiaries which could reasonably be expected to exceed ten percent (10%) of
the Company’s Consolidated Net Worth as reported on the most recent audited
financial statements delivered to the Lenders pursuant to Section 6.1(i) (or,
prior to the delivery of the first such audited financial statements under
Section 6.1(i), as reported on the Combined Balance Sheets), the Company shall
not (i) engage, or permit any Controlled Group member to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL; (ii) permit to exist any
accumulated funding deficiency (as defined in Sections 302 of ERISA and 412 of
the Code); (iii) fail, or permit any member of its Controlled Group to fail, to
pay timely required contributions or annual installments due with respect to any
waived funding deficiency of any Plan; (iv) terminate, or permit any member of
its Controlled Group to terminate, any Plan which would result in any liability
of the Company or any member of its Controlled Group under Title IV of ERISA;
(v) fail to make any contribution or payment to any Multiemployer Plan which the
Company or any member of its Controlled Group may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;
(vi) fail, or permit any member of its Controlled Group to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; (vii) amend, or
permit any member of its Controlled Group to amend, a Plan resulting in an
increase in current liability for the plan year such that the Company or any
member of its Controlled Group is required to provide security to such Plan
under Section 401(a)(29) of the Code.

 

6.17. Environmental Compliance. The Company will not become, or permit any
Subsidiary to become, subject to any liabilities or costs which could reasonably
be expected to have a Material Adverse Effect arising out of or related to (i)
the release or threatened release at any location of any contaminant into the
environment, or any remedial action in response thereto, or (ii) any violation
of any environmental, health or safety requirements of law (including, without
limitation, any Environmental Laws).

 

6.18. Financial Covenants.

 

6.18.1. Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) Indebtedness For Borrowed Money of the Company and its
consolidated Subsidiaries to (ii) EBITDA to be greater than (a) 3.50 to 1.00 as
of February 28, 2003, (b) 3.50 to 1.00 as of each of May 31, 2003 and August 31,
2003, (c) 3.25 to 1.00 as of

 

   

51

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

each of November 30, 2003 and February 29, 2004 and (d) 3.00 to 1.00 as of the
end of each fiscal quarter thereafter. The Leverage Ratio shall be calculated as
of the last day of each fiscal quarter based upon (1) for Indebtedness For
Borrowed Money, as of the last day of each such fiscal quarter; and (2) for
EBITDA, the actual amount for the four-quarter period ending on such day, and
shall be calculated, with respect to Permitted Acquisitions, on a pro forma
basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter in the Company’s reasonable judgement and satisfactory to the
Administrative Agent and as reported to the Administrative Agent.

 

6.18.2. Minimum Interest Expense Coverage Ratio. The Company shall maintain a
ratio (the “Interest Expense Coverage Ratio”) of (i) EBIT to (ii) Interest
Expense for the applicable period of at least 2.50 to 1.00 as of the end of each
fiscal quarter ending on or after February 28, 2003. The Interest Expense
Coverage Ratio shall be calculated as of the last day of each fiscal quarter for
the actual amount of EBIT and Interest Expense for the four-quarter period
ending on such day, and shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical audited and reviewed
unaudited financial statements obtained from the seller(s) in such Permitted
Acquisition, broken down by fiscal quarter in the Company’s reasonable judgement
and satisfactory to the Administrative Agent.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1. Breach of Representations or Warranties. Any representation or warranty
made or deemed made by or on behalf of the Company or any of its Subsidiaries to
the Lenders or the Agents under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made.

 

7.2. Failure to Make Payments When Due. Nonpayment of (i) principal of any
Revolving Loan when due, or (ii) interest upon any Revolving Loan or any
Facility Fee, Utilization Fee or other Obligations under any of the Loan
Documents within five (5) Business Days after such interest, fee or other
Obligation becomes due.

 

7.3. Breach of Covenants. The breach by any Borrower of any of the terms or
provisions of Section 6.1(iii), Sections 6.2 through 6.4, (with respect to the
Company’s or any of its Subsidiaries’ existence), Section 6.9(i), Sections 6.11
through 6.13 or Section 6.18.

 

7.4. Other Breaches. The breach by any Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within thirty (30) days after the earlier to occur of (i) written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender or (ii) an Authorized Officer otherwise becomes aware of
any such breach; provided, however, that such cure period for such breach (other
than a breach of the terms or provisions of Section 6.10) shall be extended for
a period of

 

   

52

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

time, not to exceed an additional thirty (30) days, reasonably sufficient to
permit such Borrower to cure such failure if such failure cannot be cured within
the initial 30-day period but reasonably could be expected to be capable of cure
within such additional thirty (30) days, such Borrower has commenced efforts to
cure such failure during the initial 30-day period and such Borrower is
diligently pursuing such cure.

 

7.5. Default as to Other Indebtedness.

 

(i) Failure of the Company or any of its Subsidiaries to pay when due (whether
at stated maturity, by acceleration or otherwise) (a) any Indebtedness under the
3-Year Credit Agreement (after giving effect to any applicable grace periods) or
(b) any other Indebtedness which, individually or in the aggregate exceeds
$25,000,000 (or the equivalent in currencies other than Dollars) (such
Indebtedness under the 3-Year Credit Agreement and such other Indebtedness being
referred to as “Material Indebtedness”); or

 

(ii) Any Material Indebtedness of the Company or any of its Subsidiaries shall
be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or

 

(iii) The Company or any of its Material Subsidiaries shall fail to pay, or
shall admit in writing its inability to pay, its debts generally as they become
due; or

 

(iv) The default by the Company or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause such Material
Indebtedness to become due prior to its stated maturity.

 

7.6. Voluntary Bankruptcy; Appointment of Receiver; Etc. The Company or any of
its Material Subsidiaries shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief with
respect to it under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6, or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

 

7.7. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Company or any of its Material
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section

 

   

53

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

7.6(iv) shall be instituted against the Company or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

7.8. Judgments. The Company or any of its Subsidiaries shall fail within thirty
(30) days after the final entry thereof to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money (except to the extent
covered by independent third-party insurance as to which the insurer has not
disclaimed coverage) in the aggregate in excess of ten percent (10%) of the
Company’s Consolidated Net Worth as reported in the most recent annual audited
financial statements delivered to the Lenders pursuant to Section 6.1(i), or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

 

7.9. Unfunded Liabilities. The sum of (a) the Unfunded Liabilities of all Plans
and (b) the present value of the aggregate unfunded liabilities to provide the
accrued benefits under all Foreign Pension Plans exceeds in the aggregate an
amount equal to ten percent (10%) of the Company’s Consolidated Net Worth as
reported on the most recent audited financial statements delivered to the
Lenders pursuant to Section 6.1(i) (or, prior to the delivery of the first such
audited financial statements under Section 6.1(i), as reported on the Combined
Balance Sheets), or any Reportable Event shall occur in connection with any Plan
if the liability of the Company or any of its Subsidiaries resulting from such
Reportable Event exceeds in the aggregate an amount equal to ten percent (10%)
of the Company’s Consolidated Net Worth as reported on the most recent audited
financial statements delivered to the Lenders pursuant to Section 6.1(i) (or,
prior to the delivery of the first such audited financial statements under
Section 6.1(i), as reported on the Combined Balance Sheets).

 

7.10. Other ERISA Liabilities. The Company or any other member of its Controlled
Group has incurred withdrawal liability or become obligated to make
contributions to a Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of its Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds ten percent (10%) of the Company’s
Consolidated Net Worth as reported in the most recent annual audited financial
statements delivered to the Lenders pursuant to Section 6.1(i) or requires
payments per annum exceeding ten percent (10%) of the Company’s Consolidated Net
Worth as reported in the most recent annual audited financial statements
delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the delivery
to the Lenders of the first such financial statements, as reported on the
Combined Balance Sheets).

 

7.11. Environmental Matters. The Company or any of its Subsidiaries shall (i) be
the subject of any proceeding or investigation pertaining to the release by the
Company, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), could
reasonably be expected to have a Material Adverse Effect.

 

7.12. Change in Control. Any Change in Control shall occur.

 

   

54

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

7.13. Receivables Purchase Document Events. Other than at the request of an
Affiliate of the Company party thereto (as permitted thereunder), an event shall
occur which (i) permits the investors in a Receivables Purchase Facility to
require amortization or liquidation of the facility or (ii) results in the
termination of reinvestment or re-advancing of collections or proceeds of
Receivables and Related Security shall occur under the Receivables Purchase
Documents, and, in the case of an event described in clause (i) or clause (ii),
the Company or any Subsidiary thereof (other than any SPV) has liability in
excess of ten percent (10%) of the Company’s Consolidated Net Worth as reported
on the most recent audited financial statements delivered to the Lenders
pursuant to Section 6.1(i) (or, prior to the delivery of the first such audited
financial statements under Section 6.1(i), as reported on the Combined Balance
Sheets).

 

7.14. Guarantor Revocation. Any guarantor of the Obligations shall deny,
disaffirm, terminate or revoke any of its obligations under the applicable
Guaranty (except in accordance with Section 11.15 hereof) or breach any of the
material terms of such Guaranty.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1. Acceleration.

 

(i) If any Default described in Section 7.6 or 7.7 occurs with respect to any
Borrower, the obligations of the Lenders to make Revolving Loans hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Revolving Loans hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrowers hereby
expressly waive.

 

(ii) If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Revolving
Loans hereunder as a result of any Default (other than any Default as described
in Section 7.6 or 7.7 with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.

 

8.2. Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:

 

   

55

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

  (i)   Extend the final maturity of any Revolving Loan to a date after the
Revolving Loan Termination Date or forgive all or any portion of the principal
amount thereof, or reduce the rate or extend the time of payment of interest or
fees thereon (other than (i) a waiver of the application of the default rate of
interest pursuant to Section 2.12 hereof and (ii) extensions of the Revolving
Loan Termination Date pursuant to Section 2.23).

 

  (ii)   Change the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or otherwise amend the definitions of
“Required Lenders” or “Pro Rata Share”.

 

  (iii)   Extend the Revolving Loan Termination Date or the Commitment
Termination Date, or increase the amount or otherwise extend the term of the
Commitment of any Lender hereunder (other than as expressly permitted by the
terms of Section 2.23).

 

  (iv)   Permit any Borrower to assign its rights or obligations under this
Agreement.

 

  (v)   Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor of the Obligations or any substantial portion
of the collateral, if any, securing the Obligations.

 

  (vi)   Amend this Section 8.2.

 

  (vii)   No amendment of any provision of this Agreement relating to any Agent
shall be effective without the written consent of such Agent. The Administrative
Agent may waive payment of the fee required under Section 13.3.2 without
obtaining the consent of any other party to this Agreement.

 

8.3. Preservation of Rights. No delay or omission of the Lenders or Agents to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrowers to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.2, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents and the Lenders until all of the Obligations have been paid in full.

 

   

56

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

ARTICLE IX

 

JOINT AND SEVERAL OBLIGATIONS

 

9.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, directly and primarily liable to the Administrative Agent and the
Lenders for payment, performance and satisfaction in full of the Obligations and
that such liability is independent of the duties, obligations, and liabilities
of the other Borrowers. The Administrative Agent and the Lenders may jointly
bring a separate action or actions on each, any, or all of the Obligations
against any Borrower, whether action is brought against the other Borrowers or
whether the other Borrowers are joined in such action. In the event that any
Borrower fails to make any payment of any Obligations on or before the due date
thereof, the other Borrowers immediately shall cause such payment to be made or
each of such Obligations to be performed, kept, observed, or fulfilled.

 

9.2. Primary Obligation; Waiver of Marshalling. This Agreement and the Loan
Documents to which Borrowers are a party are a primary and original obligation
of each Borrower, are not the creation of a surety relationship, and are an
absolute, unconditional, and continuing promise of payment and performance which
shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to this Agreement or the Loan Documents to which Borrowers are a party.
Each Borrower agrees that its liability under this Agreement and the Loan
Documents to which it is a party shall be immediate and shall not be contingent
upon the exercise or enforcement by the Administrative Agent and the Lenders of
whatever remedies they may have against the other Borrowers. Each Borrower
consents and agrees that the Administrative Agent and the Lenders shall be under
no obligation to marshal any assets of any Borrower against or in payment of any
or all of the Obligations.

 

9.3. Financial Condition of Borrowers. Each Borrower acknowledges that it is
presently informed as to the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower hereby covenants
that it will continue to keep informed as to the financial condition of the
other Borrowers, the status of the other Borrowers and of all circumstances
which bear upon the risk of nonpayment. Absent a written request from any
Borrower to the Administrative Agent and the Lenders for information, each
Borrower hereby waives any and all rights it may have to require the
Administrative Agent and the Lenders to disclose to such Borrower any
information which the Administrative Agent and the Lenders may now or hereafter
acquire concerning the condition or circumstances of the other Borrowers.

 

9.4. Continuing Liability. Subject to the provisions of Section 2.22, the
liability of each Borrower under this Agreement and the Loan Documents to which
such Borrower is a party includes Obligations arising under successive
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Obligations, changing the interest rate, payment
terms, or other terms and conditions thereof, or creating new or additional
Obligations after prior Obligations have been satisfied in whole or in part. To
the maximum extent permitted by law, each Borrower hereby waives any right to
revoke its liability under this Agreement and Loan Documents as to future
indebtedness.

 

   

57

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

9.5. Additional Waivers. Each Borrower absolutely, unconditionally, knowingly,
and expressly waives (a) notice of acceptance hereof; (b) notice of any
Revolving Loans or other financial accommodations made or extended under this
Agreement and the Loan Documents to which Borrowers are a party or the creation
or existence of any Obligations; (c) notice of the amount of the Obligations,
subject, however, to each Borrower’s right to make inquiry of the Administrative
Agent and the Lenders to ascertain the amount of the Obligations at any
reasonable time; (d) notice of any adverse change in the financial condition of
the other Borrowers or of any other fact that might increase such Borrower’s
risk hereunder; (e) notice of presentment for payment, demand, protest, and
notice thereof as to any instruments among the Loan Documents to which Borrowers
are a party; (f) notice of any Default or Unmatured Default; (g) all other
notices (except, in each case, if such notice is specifically required to be
given to any Borrower hereunder or under the Loan Documents to which Borrowers
are a party and demands to which such Borrower might otherwise be entitled); (h)
any right of subrogation such Borrower has or may have as against the other
Borrowers with respect to the Obligations; (i) any right to proceed against the
other Borrowers or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims, whether
direct or indirect, liquidated or contingent, whether arising under express or
implied contract or by operation of law, which such Borrower may now have or
hereafter have as against the other Borrowers with respect to the Obligations;
and (j) any right to proceed or seek recourse against or with respect to any
property or asset of the other Borrowers.

 

9.6. Settlements or Releases. Each Borrower consents and agrees that, without
notice to or by such Borrower, and without affecting or impairing the liability
of such Borrower hereunder, the Administrative Agent and the Lenders may, by
action or inaction (i) compromise, settle, extend the duration or the time for
the payment of, or discharge the performance of, or may refuse to or otherwise
not enforce this Agreement and the Loan Documents, or any part thereof, with
respect to the other Borrowers or any Guarantor; (ii) release the other
Borrowers or any Guarantor or grant other indulgences to the other Borrowers or
any Guarantor in respect thereof; or (iii) release or substitute any Guarantor,
if any, of the Obligations, or enforce, exchange, release, or waive any
security, if any, for the Obligations or any other guaranty of the Obligations,
or any portion thereof.

 

9.7. No Election. The Administrative Agent and the Lenders shall have the right
to seek recourse against each Borrower to the fullest extent provided for
herein, and no election by the Administrative Agent and the Lenders to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of the Administrative Agent’s or any Lenders’ right to
proceed in any other form of action or proceeding or against other parties
unless the Administrative Agent and the Lenders have expressly waived such right
in writing.

 

9.8. Joint Loan Account. At the request of Borrowers to facilitate and expedite
the administration and accounting processes and procedures of the Revolving
Loans, the Administrative Agent and the Lenders have agreed, in lieu of
maintaining separate loan accounts on the Administrative Agent’s and the
Lenders’ books in the name of each of the Borrowers, that the Administrative
Agent and the Lenders may maintain a single loan account under the name of all
of the Borrowers (the “Joint Loan Account”). All Revolving Loans shall be
charged to the Joint Loan Account, together with all interest and other charges
as permitted under and pursuant to this Agreement. The Joint Loan Account shall
be credited with all repayments of Obligations

 

   

58

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

received by the Administrative Agent and the Lenders, on behalf of Borrowers,
from any Borrower pursuant to the terms of this Agreement.

 

9.9. Apportionment of Proceeds of Loans. Each Borrower expressly agrees and
acknowledges that the Administrative Agent and the Lenders shall have no
responsibility to inquire into the correctness of the apportionment or
allocation of or any disposition by any of Borrowers of (a) the Revolving Loans
or any other Obligation, or (b) any of the expenses and other items charged to
the Joint Loan Account pursuant to this Agreement. The Revolving Loans and the
other Obligations and such expenses and other items shall be made for the
collective, joint, and several account of Borrowers and shall be charged to the
Joint Loan Account.

 

9.10. The Administrative Agent and Lenders Held Harmless. Each Borrower agrees
and acknowledges that the administration of this Agreement on a combined basis,
as set forth herein, is being done as an accommodation to the Borrowers and at
their request, and that the Administrative Agent and the Lenders shall incur no
liability to any Borrower as a result thereof. To induce the Administrative
Agent and the Lenders to do so, and in consideration thereof, each Borrower
hereby agrees to indemnify and hold the Administrative Agent and the Lenders
harmless from and against any and all liability, expense, loss, damage, claim of
damage, or injury, made against the Administrative Agent and the Lenders by
Borrowers or by any other Person, arising from or incurred by reason of such
administration of the Agreement on a combined basis, except to the extent such
liability, expense, loss, damage, claim of damage, or injury solely arises from
the gross negligence or willful misconduct or breach of the obligations under
the Loan Documents of the Administrative Agent and the Lenders, as applicable.

 

9.11. Borrowers’ Integrated Operations. Each Borrower represents and warrants to
the Administrative Agent and the Lenders that the collective administration of
the Revolving Loans is being undertaken by the Administrative Agent and the
Lenders pursuant to this Agreement because Borrowers are integrated in their
operation and administration and require financing on a basis permitting the
availability of credit from time to time to the Borrowers. Each Borrower will
derive benefit, directly and indirectly, from such collective administration and
credit availability because the successful operation of each Borrower is
enhanced by the continued successful performance of the integrated group.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

   

59

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agents and the Lenders and supersede all
prior agreements and understandings among the Borrowers, the Agents and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 11.13.

 

10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10, 10.11, and 10.13 to the extent specifically
set forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

10.6. Expenses; Indemnification.

 

(i) The Borrowers shall reimburse the Administrative Agent and the Arranger for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals for the Administrative Agent and Arranger, which attorneys and
paralegals may or may not be employees of the Administrative Agent or the
Arranger, and expenses of and fees for other advisors and professionals engaged
by the Administrative Agent or the Arranger) paid or incurred by the
Administrative Agent or the Arranger in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification, administration and collection of the Loan Documents.
The Borrowers also agree to reimburse the Agents, the Arranger and the Lenders
for any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees, time charges and expenses of
attorneys and paralegals for the Agents, the Arranger and the Lenders, which
attorneys and paralegals may be employees of the Agents, the Arranger or the
Lenders) paid or incurred by the Agents, the Arranger or any Lender in
connection with the collection and enforcement of the Loan Documents.
Notwithstanding anything herein or in any other Loan Document to the contrary,
any and all provisions in this Agreement or in any other Loan Document that
obligates the Company or any of its Subsidiaries to pay the attorney’s fees or
expenses of another Person shall be deemed to obligate the Company or such
Subsidiary (as the case may be) to pay the actual and reasonable attorney’s fees
and expenses of such Person and such fees and expenses shall be calculated
without giving effect to any statutory presumptions as to the reasonableness or
the amount thereof that may apply under applicable law.

 

(ii) The Borrowers hereby further agree to indemnify the Agents, the Arranger,
each Lender, their respective affiliates, and each of their directors, officers
and employees against all

 

   

60

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not the Agents, the Arranger, any Lender or any
affiliate is a party thereto, and all reasonable attorneys’ and paralegals’
fees, time charges and expenses of attorneys and paralegals of the party seeking
indemnification, which attorneys and paralegals may or may not be employees of
such party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Transaction Documents, the
Spin-Off Transactions or any other transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder, except to the extent that they are determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification or by reason of such indemnified party’s breach of its
obligations under the Loan Documents, or are the result of claims of any Lender
against other Lenders or against the Administrative Agent not attributable to
the Company’s or any of its Subsidiary’s actions and for which the Company and
its Subsidiaries otherwise have no liability. The obligations of the Borrowers
under this Section 10.6 shall survive the termination of this Agreement.

 

10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems necessary.

 

10.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably mutually satisfactory to the Company, the
Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations and all financial statements and reports
required to be delivered hereunder shall be prepared in accordance with
Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment.

 

10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

   

61

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

10.10. Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders and the Agents on the other hand shall be solely that
of borrower and lender. None of the Agents, the Arranger or any Lender shall
have any fiduciary responsibilities to the Borrowers. None of the Agents, the
Arranger or any Lender undertakes any responsibility to the Borrowers to review
or inform the Borrowers of any matter in connection with any phase of any
Borrower’s business or operations. The Borrowers agree that none of the Agents,
the Arranger or any Lender shall have liability to the Borrowers (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrowers in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final, non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct or breach of the
obligations under the Loan Documents of the party from which recovery is sought.
None of the Agents, the Arranger or any Lender shall have any liability with
respect to, and the Borrowers hereby waive, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

10.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence,
except for disclosure to the following Persons for the following purposes (and
under the terms of confidence that are substantially the same as this Section in
the case of any disclosure covered by clause (i), (ii), (vi) or (vii) below):
(i) to other Lenders and their respective Affiliates in connection with the
transactions contemplated by this Agreement, (ii) to legal counsel, accountants,
and other professional advisors to such Lender in connection with the
transactions contemplated by this Agreement or to a Transferee or prospective
Transferee in connection with the transactions contemplated by this Agreement,
(iii) to regulatory officials as required by applicable law as determined by
such Lender (which determination shall be conclusive and binding on all parties
hereto), (iv) to any Person as required by law, regulation, or legal process as
determined by such Lender (which determination shall be conclusive and binding
on all parties hereto), (v) to any Person to the extent required in any legal
proceeding to which such Lender is a party as determined by such Lender (which
determination shall be conclusive and binding on all parties hereto), (vi) to
such Lender’s direct or indirect contractual counterparties in swap agreements
relating to the Revolving Loans or to legal counsel, accountants and other
professional advisors to such counterparties, and (vii) permitted by Section
13.4. Notwithstanding anything herein to the contrary, confidential information
shall not include, and each Lender (and each employee, representative or other
agent of any Lender) may disclose to any and all Persons, without limitation of
any kind, the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to such Lender relating to such tax
treatment or tax structure; provided that with respect to any document or
similar item that in either case contains information concerning such tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to such tax treatment or tax structure.

 

   

62

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

10.12. Lenders Not Utilizing Plan Assets. None of the consideration used by any
of the Lenders or Designated Lenders to make its Credit Extensions constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of each of the Lenders and Designated Lenders in and under the Loan
Documents shall not constitute such “plan assets” under ERISA.

 

10.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

 

10.14. Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that Bank One and/or its respective Affiliates and certain of the other Lenders
and/or their respective Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrowers and its
Affiliates.

 

10.15. Subordination of Intercompany Indebtedness. The Borrowers agree that any
and all claims of any Borrower against any Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default is continuing the
Borrowers may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness to the extent otherwise permitted
under this Agreement. Notwithstanding any right of any Borrower to ask, demand,
sue for, take or receive any payment from any Guarantor, all rights, liens and
security interests of the Borrowers, whether now or hereafter arising and
howsoever existing, in any assets of any Guarantor (whether constituting part of
any collateral given to any Agent or any Lender to secure payment of all or any
part of the Obligations or otherwise) shall be and are subordinated to the
rights of the Agents and the Lenders in those assets. No Borrower shall have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to all of the Loan
Documents have been terminated. If all or any part of the assets of any
Guarantor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of any Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any Guarantor is dissolved or if
substantially all of the assets of any Guarantor are sold (other than in an
transaction permitted under this Agreement), then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Guarantor to any Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Obligations, due or to become due, until such Obligations (other
than contingent indemnity obligations) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by any Borrower upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Obligations (other than contingent

 

   

63

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

indemnity obligations) and the termination of all financing arrangements
pursuant to all of the Loan Documents, such Borrower shall receive and hold the
same in trust, as trustee, for the benefit of the Agents and the Lenders and
shall forthwith deliver the same to the Administrative Agent, for the benefit of
the Agents and the Lenders, in precisely the form received (except for the
endorsement or assignment of such Borrower where necessary), for application to
any of the Obligations, due or not due, and, until so delivered, the same shall
be held in trust by such Borrower as the property of the Agents and the Lenders.
If any Borrower fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Borrower agrees that
until the Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrowers and the Agents and the Lenders
have been terminated, no Borrower will assign or transfer to any Person (other
than the Administrative Agent or any other transferee that agrees to be bound by
the terms of this Agreement in writing (in form and substance acceptable to the
Administrative Agent)) any claim any Borrower has or may have against any
Guarantor.

 

10.16. No Novation. It is the intent of the parties hereto that this Agreement
(i) shall re-evidence, in part, the Borrowers’ indebtedness under the Existing
Credit Agreement, (ii) is entered into in substitution for, and not in payment
of, the obligations of the Borrowers under the Existing Credit Agreement, and
(iii) is in no way intended to constitute a novation of any of the Borrowers’
indebtedness which was evidenced by the Existing Credit Agreement or any of the
other Loan Documents.

 

ARTICLE XI

 

THE AGENTS

 

11.1. Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as the Administrative Agent hereunder and under each other
Loan Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. Wachovia
Bank, National Association is hereby appointed by each of the Lenders as the
Syndication Agent hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Syndication Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Notwithstanding the use of the defined term “Administrative Agent” or
“Syndication Agent”, it is expressly understood and agreed that no Agent shall
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that each Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In their capacities as the
Lenders’ contractual representative, the Agents (i) do not hereby assume any
fiduciary duties to any of the Lenders, (ii) are “representatives” of the
Lenders within the meaning of Section 9-102 of the Uniform Commercial Code and
(iii) are acting as independent contractors, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to

 

   

64

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

assert no claim against any Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.

 

11.2. Powers. Each Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to such Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agents shall have no implied duties or fiduciary duties to the Lenders or any
obligation to the Lenders to take any action thereunder, except any action
specifically provided by the Loan Documents to be taken by the applicable
Agents.

 

11.3. General Immunity. No Agent or any of its respective directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final, non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

11.4. No Responsibility for Loans, Recitals, etc. No Agent or any of its
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agents or any of them;
(d) the existence or possible existence of any Default or Unmatured Default; (e)
the validity, enforceability, effectiveness, sufficiency or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Borrowers
or any guarantor of any of the Obligations or of any of the Company’s or any
such guarantor’s respective Subsidiaries. The Agents shall have no duty to
disclose to the Lenders information that is not required to be furnished by any
Borrower to any Agent at such time, but is voluntarily furnished by any Borrower
to such Agent (either in its capacity as an Agent or in its individual
capacity).

 

11.5. Action on Instructions of Lenders. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agents shall be under no duty to take any
discretionary action permitted to be taken by any of them pursuant to the
provisions of this Agreement or any other Loan Document unless they shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such).
Each Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

 

   

65

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

11.6. Employment of Agents and Counsel. Any Agent may execute any of its
respective duties as an Agent hereunder and under any other Loan Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Each Agent shall be entitled to advice of
counsel concerning the contractual arrangement between such Agent and the
Lenders and all matters pertaining to such Agent’s duties hereunder and under
any other Loan Document.

 

11.7. Reliance on Documents; Counsel. Each Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by such Agent, which counsel may
be employees of such Agent.

 

11.8. Agents’ Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify each Agent ratably in proportion to the Lenders’ Pro Rata Shares
of Aggregate Commitment (or, after the Commitment Termination Date, of the
Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed by the
Borrowers for which such Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by such Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, but not limited
to, for any expenses incurred by such Agent in connection with any dispute
between such Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against such Agent in connection with any dispute between such Agent
and any Lender or between two or more of the Lenders), or the enforcement of any
of the terms of the Loan Documents or of any such other documents, provided that
(i) no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment in a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 11.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 11.8 shall survive payment of the Obligations and
termination of this Agreement.

 

11.9. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder unless such Agent
has received written notice from a Lender or the Borrowers referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default”. In the event that any Agent receives such a
notice, such Agent shall give prompt notice thereof to the Lenders.

 

   

66

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

11.10. Rights as a Lender. In the event any Agent is a Lender, such Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Credit Extensions as any Lender and may
exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, at any time when any Agent is a Lender, unless the context
otherwise indicates, include such Agent in its individual capacity. Each Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Company or
any of its Subsidiaries in which the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.

 

11.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Company and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

11.12. Successor Agents. Any Agent may resign at any time by giving written
notice thereof to the Lenders and the Company, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign. Any Agent may be removed at any time with or without cause
by written notice received by such Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, any Agent may at any
time, without the consent of any Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as its successor Agent hereunder. If an
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of such Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
if there is no Administrative Agent and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the effectiveness of the resignation or removal
of an Agent, the resigning or removed Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Agent, the provisions of this Article XI
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties

 

   

67

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

and obligations to an Affiliate pursuant to this Section 11.12, then (a) the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Administrative Agent and (b) the references
to “Bank One” in the definitions of “Eurodollar Base Rate” and “Prime Rate” and
in the last sentence of Section 2.13 shall be deemed to be a reference to such
successor Administrative Agent in its individual capacity.

 

11.13. Agent and Arranger Fees. The Company agrees to pay to the Administrative
Agent and the Arranger, for their respective accounts, the fees agreed to by the
Company, the Administrative Agent and the Arranger pursuant to that certain
letter agreement dated on or about March 17, 2003 or as otherwise agreed from
time to time.

 

11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that any
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the applicable Agent is entitled under Articles
IX and X.

 

11.15. Release of Guarantors. Upon the liquidation or dissolution of any
Guarantor, or the sale of all of the Capital Stock of any Guarantor owned by the
Company and its Subsidiaries, in each case which does not violate the terms of
any Loan Document or is consented to in writing by the Required Lenders or all
of the Lenders, as applicable, such Guarantor shall be automatically released
from all obligations under the Guaranty and any other Loan Documents to which it
is a party (other than contingent indemnity obligations), and upon at least five
(5) Business Days’ prior written request by the Company, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the applicable
Guarantor from its obligations under the Guaranty and such other Loan Documents;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such
Guarantor without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations of the Borrowers, any other
Guarantor’s obligations under the Guaranty, or, if applicable, any obligations
of the Company or any Subsidiary in respect of the proceeds of any such sale
retained by the Company or any Subsidiary.

 

ARTICLE XII

 

SETOFF; RATABLE PAYMENTS

 

12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or (to the extent permitted by applicable law) any Affiliate of any
Lender to or for the credit or account of any Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

 

   

68

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Outstanding Credit Exposure held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1. Successors and Assigns; Designated Lenders.

 

13.1.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agents and
the Lenders and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the consent of all of the Lenders, and any such assignment in
violation of this Section 13.1.1 shall be null and void, and (ii) any assignment
by any Lender must be made in compliance with Section 13.3. The parties to this
Agreement acknowledge that clause (ii) of this Section 13.1.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender which is a fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3. The Administrative Agent may treat the Person which made any
Revolving Loan or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 13.3; provided,
however, that the Administrative Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Revolving Loan
or which holds any Note to direct payments relating to such Revolving Loan or
Note to another Person. Any assignee of the rights to any Revolving Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Revolving Loan (whether or not a Note
has been issued in evidence thereof), shall be conclusive and binding on any
subsequent holder or assignee of the rights to such Revolving Loan.

 

13.1.2. Designated Lenders.

 

   

69

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

(i) Subject to the terms and conditions set forth in this Section 13.1.2, any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Revolving Loans to be made by such Lender pursuant to
this Agreement; provided that the designation of an Eligible Designee by any
Lender for purposes of this Section 13.1.2 shall be subject to the approval of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit G hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Revolving Loans to be made by the Designating
Lender pursuant to the terms of this Agreement and the making of the Revolving
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Revolving Loan was made by the Designating
Lender. As to any Revolving Loan made by it, each Designated Lender shall have
all the rights a Lender making such Revolving Loan would have under this
Agreement and otherwise; provided, (x) that all voting rights under this
Agreement shall be exercised solely by the Designating Lender, (y) each
Designating Lender shall remain solely responsible to the other parties hereto
for its obligations under this Agreement, including the obligations of a Lender
in respect of Revolving Loans made by its Designated Lender and (z) no
Designated Lender shall be entitled to reimbursement under Article III hereof
for any amount which would exceed the amount that would have been payable by any
Borrower to the Lender from which the Designated Lender obtained any interests
hereunder. No additional Notes shall be required with respect to Revolving Loans
provided by a Designated Lender; provided, however, to the extent any Designated
Lender shall advance funds, the Designating Lender shall be deemed to hold the
Notes in its possession as an agent for such Designated Lender to the extent of
the Revolving Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrowers nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may (1) with
notice to, but without the consent of the Borrowers or the Administrative Agent,
assign all or portions of its interests in any Revolving Loans to its
Designating Lender or to any financial institution consented to by the
Administrative Agent providing liquidity and/or credit facilities to or for the
account of such Designated Lender and (2) subject to advising any such Person
that such information is to be treated as confidential in accordance with such
Person’s customary practices for dealing with confidential, non-public
information, disclose on a confidential basis any non-public information
relating to its Revolving Loans to any rating agency, commercial paper dealer or
provider of any guarantee, surety or credit or liquidity enhancement to such
Designated Lender.

 

(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute

 

   

70

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

any such proceeding against such Designated Lender. This Section 13.1.2 shall
survive the termination of this Agreement.

 

13.2. Participations.

 

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest if such amendment, modification or waiver would
otherwise require the consent of all the Lenders under Section 8.2.

 

13.2.3. Benefit of Setoff. The Borrowers agree that, to the maximum extent
permitted by applicable law, each Participant shall be deemed to have the right
of setoff provided in Section 12.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 12.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.2 as if
each Participant were a Lender.

 

13.3. Assignments.

 

13.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). The consent of the Company and the Administrative Agent shall be
required prior to an Assignment Agreement becoming effective with respect to a
Purchaser which is not a Lender, an Affiliate thereof or a Designated Lender,
provided, however, that if a Default has occurred and is continuing, the consent
of the Company shall not be required. Such consent shall

 

   

71

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

not be unreasonably withheld or delayed. Each such assignment with respect to a
Purchaser which is not a Lender, an Affiliate thereof or a Designated Lender
shall (unless each of the Company and the Administrative Agent otherwise
consents) be in an amount not less than the lesser of (i) $5,000,000 and
integral multiples of $1,000,000 in excess thereof or (ii) the remaining amount
of the assigning Lender’s Commitment (calculated as at the date of such
assignment), or, if the Commitment Termination Date has occurred, the remaining
amount of the assigning Lender’s Outstanding Credit Exposure.

 

13.3.2. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Section 13.3.1,
and (ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent or unless such
assignment is made to such assigning Lender’s Affiliate), such assignment shall
become effective on the effective date specified in such assignment. The
Assignment Agreement shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by any Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Outstanding Credit Exposure assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3.2,
the transferor Lender, the Administrative Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Revolving Loans be evidenced
by Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments (or, if the Commitment
Termination Date has occurred, their respective Outstanding Credit Exposure), as
adjusted pursuant to such assignment.

 

13.3.3. The Register. Notwithstanding anything to the contrary in this
Agreement, the Borrowers hereby designate the Administrative Agent, and the
Administrative Agent, hereby accepts such designation, to serve as the
Borrowers’ contractual representative solely for purposes of this Section
13.3.3. In this connection, the Administrative Agent shall maintain at its
address referred to in Section 14.1 a copy of each Assignment Agreement
delivered to and accepted by it pursuant to this Section 13.3.3 and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment of, principal amount of and interest on the Revolving Loans
owing to, each Lender from time to time and whether such Lender is an original
Lender or the assignee of another Lender pursuant to an assignment under this
Section 13.3. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Company and each of its
Subsidiaries, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

   

72

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

13.4. Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by any Borrower pursuant to Section 6.1; provided that each Transferee
and prospective Transferee agrees to be bound by Section 10.11 of this
Agreement.

 

13.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

 

ARTICLE XIV

 

NOTICES

 

14.1. Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the initial Borrowers, the Agents or any Lender party hereto as of the
Effective Date, at its respective address or facsimile number set forth on the
signature pages hereof, (y) in the case of any Lender that becomes a party
hereto pursuant to Section 13.3, at its address or facsimile number set forth in
the applicable Assignment Agreement or, if none is provided therein, in its
administrative questionnaire or (z) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Company in accordance with the
provisions of this Section 14.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by United States mail, 72 hours after such
communication is deposited in such mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Administrative Agent under Article
II shall not be effective until received. For all purposes under this Agreement
and the other Loan Documents, (A) notice to the Administrative Agent from any
Borrower shall not be deemed to be effective until actually received by the
Administrative Agent, and (B) delivery of any notice to the Company shall be
deemed to have been delivered to the Borrowers.

 

14.2. Change of Address. The Borrowers, the Agents and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

 

   

73

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

ARTICLE XV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the initial Borrowers, the Agents and the
Lenders and each party has notified the Agents by facsimile transmission or
telephone that it has taken such action.

 

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENTS OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE AGENTS OR ANY LENDER OR ANY AFFILIATE OF THE AGENTS OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS OR THE CITY IN WHICH THE PRINCIPAL OFFICE OF SUCH AGENT,
LENDER OR AFFILIATE, AS THE CASE MAY BE, IS LOCATED.

 

16.3. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWERS, THE AGENTS AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

   

74

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

   

75

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

[Signature Pages Follow]

 

   

76

 

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the initial Borrowers, the Lenders and the Agents have
executed this Agreement as of the date first above written.

 

ACUITY BRANDS, INC., as a Borrower

By:

 

/s/    VERNON J. NAGEL        

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

Title:

 

Executive Vice President and CFO

Acuity Brands, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Dan Smith

Phone: 404-853-1423

Fax: 404-853-1430

E-mail: dan.smith@acuitybrands.com

with a copy to:                                

Acuity Brands, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Ken Murphy

Phone: 404-853-1440

Fax: 404-853-1415

E-mail: ken.murphy@acuitybrands.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

ACUITY LIGHTING GROUP, INC., as a

Borrower

By:

 

/s/    VERNON J. NAGEL        

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

Title:

 

Executive Vice President and CFO

Acuity Lighting Group, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Dan Smith

Phone: 404-853-1423

Fax: 404-853-1430

E-mail: dan.smith@acuitybrands.com

with a copy to:                                

Acuity Brands, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Ken Murphy

Phone: 404-853-1440

Fax: 404-853-1415

E-mail: ken.murphy@acuitybrands.com

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

ACUITY SPECIALTY PRODUCTS GROUP, INC., as a Borrower

By:

 

/s/    VERNON J. NAGEL        

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

Title:

 

Executive Vice President and CFO

Acuity Specialty Products Group, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Dan Smith

Phone: 404-853-1423

Fax: 404-853-1430

E-mail: dan.smith@acuitybrands.com

with a copy to:                        

Acuity Brands, Inc.

1170 Peachtree Street NE, Suite 2400

Atlanta, Georgia 30309

Attention: Mr. Ken Murphy

Phone: 404-853-1440

Fax: 404-853-1415

E-mail: ken.murphy@acuitybrands.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

BANK ONE, NA (Main Office Chicago), as the Administrative Agent and as a Lender

By:

 

/s/    JOSEPH R. PERDENZA        

--------------------------------------------------------------------------------

Name:

 

Joseph R. Perdenza

Title:

 

Director

1 Bank One Plaza

Chicago, IL 60670

Attention: Tim J. King

Phone: (312) 732-4973

Fax: (312) 732-6894

E-mail: tim_j_king@bankone.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as the Syndication Agent and as a Lender

By:

 

/s/    JORGE A. GONZALEZ        

--------------------------------------------------------------------------------

Name:

 

Jorge A. Gonzalez

Title:

 

Managing Director

301 South College Street

NC 0760

Charlotte, NC 28288

Attention: Jorge Gonzalez

Phone: (704) 383-8461

Fax: (704) 715-1117

E-mail: jorge.gonzalez@wachovia.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK, as a Lender

By:

 

/S/    DAVID C. SIEGEL         

--------------------------------------------------------------------------------

Name:

 

David C. Siegel

Title:

 

Vice President

 

Address:

 

One Wall Street

   

22nd Floor

   

New York, NY 10286

Attention:

 

David Siegel, VP

Phone:

 

(212) 635-6899

Fax:

 

(212) 635-6434

E-mail:

 

dsiegel@bankofny.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/    RICHARD C. HARDISON        

--------------------------------------------------------------------------------

Name:

 

Richard C. Hardison

Title:

 

Vice President

Bank of America Corporate Center

100 N. Tryon St., 17th Floor

NCI-007-17-12

Charlotte, NC 28255

Attention: Richard C. Hardison

Phone: (704) 386-1185

Fax: (704) 388-8268

E-mail: richard.c.hardison@bankofamerica.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

DRESDNER BANK AG NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

By:

 

/s/    DEBORAH CARLSON        

--------------------------------------------------------------------------------

Name:

 

Deborah Carlson

Title:

 

Director

 

By:

 

/s/    JASMINE GEFFNER        

--------------------------------------------------------------------------------

Name:

 

Jasmine Geffner

Title:

 

Vice President

1301 Avenue of the Americas

New York, New York 10019

Attention: Deborah Carlson

Phone: 212-895-1763

Fax: 212-895-1766

E-mail: deborah.carlson@drkw.com

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

By:

 

/s/    W. BRAD DAVIS        

--------------------------------------------------------------------------------

Name:

 

W. Brad Davis

Title:

 

Vice President

Regions Bank

6637 Roswell Road

Atlanta, GA 30328

Attention: W. Brad Davis

Phone: (404) 255-8550 x237

Fax: (404) 257-2872

E-mail: bwdavis@regionsbank.com

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

PRICING SCHEDULE

 

    

Level I Status

--------------------------------------------------------------------------------

    

Level II Status

--------------------------------------------------------------------------------

    

Level III Status

--------------------------------------------------------------------------------

    

Level IV Status

--------------------------------------------------------------------------------

    

Level V Status

--------------------------------------------------------------------------------

 

Applicable Margin (Eurodollar Rate)

  

0.400

%

  

0.500

%

  

0.725

%

  

0.950

%

  

1.150

%

Applicable Margin (Floating Rate)

  

0.0

%

  

0.0

%

  

0.0

%

  

0.0

%

  

0.0

%

Applicable Facility Fee Rate

  

0.100

%

  

0.125

%

  

0.150

%

  

0.175

%

  

0.225

%

Applicable Utilization Fee Rate

  

0.125

%

  

0.125

%

  

0.125

%

  

0.125

%

  

0.125

%

 

On any date that the Leverage Ratio shall equal or exceed the amount set forth
in the table below, the Applicable Margin and the Applicable Facility Fee Rate
set forth above shall be increased by an amount set forth opposite such Leverage
Ratio:

 

Leverage Ratio

--------------------------------------------------------------------------------

    

Applicable Facility Fee Increase

--------------------------------------------------------------------------------

    

Applicable Margin Increase

--------------------------------------------------------------------------------

Greater than or equal to 3.00 to 1.00 and less than 3.25 to 1.00

    

0.05%

    

0.20%

Greater than or equal to 3.25 to 1.00

    

0.10%

    

0.40%

 

The above described adjustments to the Applicable Margin and Applicable Facility
Fee Rate shall be determined in accordance with the foregoing table based on the
Company’s Leverage Ratio as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin or Applicable Facility Fee Rate
shall be effective as of the fifth (5th) Business Day following the date the
Administrative Agent has received the applicable Financials. If the Company
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1(i) or 6.1(ii), as applicable, then the adjustment to the
Applicable Margin and Applicable Facility Fee Rate shall be the highest
adjustment to the Applicable Margin and Applicable Facility Fee Rate set forth
in the foregoing table until the fifth (5th) Business Day following the date
such Financials are so delivered.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or 6.1(ii), respectively.

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better or the Company’s S&P Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better or the Company’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa2 or better or Company’s S&P rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is Baa3 or better and the Company’s S&P Rating is BBB-
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 

The Applicable Margin, Applicable Facility Fee Rate and the Applicable
Utilization Fee Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s Rating
and S&P Rating. The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date. If at any time
the Company has no Moody’s Rating and no S&P Rating, Level V Status shall exist.

 

In the event that a split occurs between the two ratings, then the rating
corresponding to the higher of the two ratings shall apply. However, if the
split is greater than one level, then the pricing shall be based upon the rating
one level below the higher of the two ratings.

 

       

SIDLEY AUSTIN BROWN & WOOD



--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

LENDER

--------------------------------------------------------------------------------

  

COMMITMENT

--------------------------------------------------------------------------------

Bank One, NA

  

$

25,000,000

Wachovia Bank, National Association

  

$

22,500,000

Bank of America, N.A.

  

$

12,500,000

The Bank of New York

  

$

12,500,000

Dresdner Bank AG New York

and Grand Cayman Branches

  

$

12,500,000

Regions Bank

  

$

7,500,000

AGGREGATE COMMITMENT

  

$

92,500,000

 

       

SIDLEY AUSTIN BROWN & WOOD